FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04706 Templeton Income Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/10_ Item 1. Schedule of Investments. Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) Principal a Amount Value Bonds 80.0% Argentina 1.1% b,c Government of Argentina, senior bond, FRN, 0.389%, 8/03/12 1,134,620,000 $ 373,914,021 Australia 10.0% Government of Australia, TB123, 5.75%, 4/15/12 1,209,700,000 AUD 1,046,176,639 New South Wales Treasury Corp., 6.00%, 5/01/12 962,015,000 AUD 829,761,937 senior note, 5.50%, 3/01/17 312,478,000 AUD 261,767,936 Queensland Treasury Corp., 11, 6.00%, 6/14/11 1,012,250,000 AUD 867,344,113 13, 6.00%, 8/14/13 337,046,000 AUD 291,737,525 17, 6.00%, 9/14/17 66,390,000 AUD 57,058,112 d 144A, 7.125%, 9/18/17 47,668,000 NZD 34,448,594 3,388,294,856 Brazil 4.8% Nota Do Tesouro Nacional, 10.00%, 1/01/12 780,040 e BRL 415,961,255 10.00%, 1/01/14 78,500 e BRL 40,288,616 10.00%, 1/01/17 930,930 e BRL 457,477,688 f Index Linked, 6.00%, 5/15/11 21,945 e BRL 23,145,951 f Index Linked, 6.00%, 5/15/13 47,855 e BRL 49,442,242 f Index Linked, 6.00%, 5/15/15 482,735 e BRL 493,257,043 f Index Linked, 6.00%, 5/15/45 131,725 e BRL 131,461,662 1,611,034,457 Canada 0.0% g Province of Manitoba, 6.375%, 9/01/15 12,810,000 NZD 8,933,020 Germany 1.1% KfW Bankengruppe, 4.66%, 1/05/12 2,452,000,000 NOK 388,188,140 Hungary 1.6% Government of Hungary, 3.50%, 7/18/16 11,765,000 EUR 13,635,843 4.375%, 7/04/17 50,450,000 EUR 60,531,948 5.75%, 6/11/18 141,160,000 EUR 181,370,698 6.25%, 1/29/20 248,300,000 251,403,750 senior note, 3.875%, 2/24/20 36,045,000 EUR 40,791,469 547,733,708 India 0.7% Export-Import Bank of India, N-01, 5.90%, 5/07/13 5,310,000,000 INR 114,606,211 National Bank for Agriculture & Rural Development, 11B, 5.82%, 5/05/13 5,290,000,000 INR 114,151,731 228,757,942 Indonesia 5.8% Government of Indonesia, FR13, 15.425%, 9/15/10 23,800,000,000 IDR 2,665,169 FR19, 14.25%, 6/15/13 194,977,000,000 IDR 24,754,182 FR20, 14.275%, 12/15/13 301,008,000,000 IDR 38,712,187 FR23, 11.00%, 12/15/12 8,700,000,000 IDR 1,020,280 FR25, 10.00%, 10/15/11 12,660,000,000 IDR 1,431,268 FR26, 11.00%, 10/15/14 145,580,000,000 IDR 17,287,974 FR27, 9.50%, 6/15/15 55,210,000,000 IDR 6,248,546 FR28, 10.00%, 7/15/17 104,700,000,000 IDR 12,159,889 FR30, 10.75%, 5/15/16 185,655,000,000 IDR 22,175,283 FR31, 11.00%, 11/15/20 889,507,000,000 IDR 110,347,702 FR32, 15.00%, 7/15/18 1,150,000,000 IDR 168,383 FR34, 12.80%, 6/15/21 1,505,113,000,000 IDR 206,470,799 FR35, 12.90%, 6/15/22 798,372,000,000 IDR 109,081,087 FR36, 11.50%, 9/15/19 401,590,000,000 IDR 50,853,743 FR37, 12.00%, 9/15/26 66,550,000,000 IDR 8,584,557 Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal a Amount Value FR39, 11.75%, 8/15/23 IDR $ FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR48, 9.00%, 9/15/18 IDR FR49, 9.00%, 9/15/13 IDR FR52, 10.50%, 8/15/30 IDR d senior bond, 144A, 8.50%, 10/12/35 d senior bond, 144A, 6.625%, 2/17/37 d senior bond, 144A, 7.75%, 1/17/38 d senior note, 144A, 11.625%, 3/04/19 Iraq 0.2% Government of Iraq, d 144A, 5.80%, 1/15/28 h Reg S, 5.80%, 1/15/28 Israel 1.5% Government of Israel, 2680, 7.00%, 4/29/11 ILS Lithuania 1.9% d Government of Lithuania, 144A, 6.75%, 1/15/15 7.375%, 2/11/20 Malaysia 5.1% Government of Malaysia, senior bond, 3.644%, 8/25/10 MYR 3.756%, 4/28/11 MYR 3.833%, 9/28/11 MYR 2.711%, 2/14/12 MYR 3.718%, 6/15/12 MYR 3.702%, 2/25/13 MYR 3.70%, 5/15/13 MYR 3.21%, 5/31/13 MYR Mexico 3.8% Government of Mexico, M 20, 8.00%, 12/07/23 i MXN M 20, 10.00%, 12/05/24 i MXN M 20, 7.50%, 6/03/27 i MXN M 30, 10.00%, 11/20/36 i MXN senior bond, 5.95%, 3/19/19 Norway 2.5% Government of Norway, 6.00%, 5/16/11 NOK Peru 0.2% Government of Peru, 7.84%, 8/12/20 PEN Series7, 8.60%, 8/12/17 PEN Poland 7.2% Government of Poland, 4.25%, 5/24/11 PLN 4.75%, 4/25/12 PLN 5.25%, 4/25/13 PLN Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal a Amount Value 5.00%, 10/24/13 PLN $ 5.75%, 4/25/14 PLN 6.25%, 10/24/15 PLN 5.75%, 9/23/22 PLN senior note, 6.375%, 7/15/19 j Strip, 1/25/12 PLN j Strip, 7/25/12 PLN j Strip, 10/25/12 PLN Qatar 0.4% d Government of Qatar, senior note, 144A, 6.55%, 4/09/19 Russia 2.6% Government of Russia, d 144A, 7.50%, 3/31/30 h senior bond, Reg S, 7.50%, 3/31/30 South Africa 1.2% Government of South Africa, 5.25%, 5/16/13 EUR 4.50%, 4/05/16 EUR 6.875%, 5/27/19 5.50%, 3/09/20 senior note, 6.50%, 6/02/14 senior note, 5.875%, 5/30/22 South Korea 15.4% The Export-Import Bank of Korea, 5.125%, 3/16/15 4.625%, 2/20/17 EUR senior note, 8.125%, 1/21/14 d senior note, 144A, 5.25%, 2/10/14 Government of Korea, senior bond, 5.625%, 11/03/25 Korea Deposit Insurance Corp., 07-1, 5.57%, 9/14/12 KRW 08-1, 5.28%, 2/15/13 KRW Korea Development Bank, senior note, 8.00%, 1/23/14 Korea Treasury Bond, 0400-1206, 4.00%, 6/10/12 KRW 0425-1212, 4.25%, 12/10/12 KRW 0475-1112, 4.75%, 12/10/11 KRW 0475-1203, 4.75%, 3/10/12 KRW 0500-1609, 5.00%, 9/10/16 KRW 0525-1303, 5.25%, 3/10/13 KRW 0525-1509, 5.25%, 9/10/15 KRW 0550-1106, 5.50%, 6/10/11 KRW 0575-1012, 5.75%, 12/10/10 KRW senior note, 7.125%, 4/16/19 Sri Lanka 1.6% Government of Sri Lanka, A, 12.00%, 7/15/11 LKR A, 8.50%, 1/15/13 LKR A, 13.50%, 2/01/13 LKR A, 11.25%, 7/15/14 LKR A, 11.00%, 8/01/15 LKR B, 11.00%, 9/01/15 LKR k Supranational 2.4% Corporacion Andina De Fomento, 8.125%, 6/04/19 Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal a Amount Value European Investment Bank, senior note, 5.375%, 7/16/12 NOK $ 4.50%, 5/15/13 NOK Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Sweden 5.2% Government of Sweden, 5.25%, 3/15/11 SEK United Arab Emirates 0.4% d Emirate of Abu Dhabi, 144A, 6.75%, 4/08/19 Venezuela 2.7% Government of Venezuela, 10.75%, 9/19/13 c,h Reg S, FRN, 1.307%, 4/20/11 h senior bond, Reg S, 5.375%, 8/07/10 Petroleos de Venezuela SA, senior bond, zero cpn., 7/10/11 Vietnam 0.6% d Government of Vietnam, 144A, 6.75%, 1/29/20 Total Bonds (Cost $26,203,144,002) Municipal Bonds 2.6% United States and U.S. Territories 2.6% Alabama State University Revenue, General Tuition and Fee, Assured Guaranty, 5.00%, 9/01/29 5.75%, 9/01/39 Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Refunding, SeriesF-1, 5.00%, 4/01/39 Bexar County Hospital District GO, Certificates of Obligation, 5.00%, 2/15/32 Bexar County Revenue, Venue Project, Refunding, SeriesA, BHAC Insured, 5.25%, 8/15/47 California State GO, 6.20%, 3/01/19 6.65%, 3/01/22 7.95%, 3/01/36 7.625%, 3/01/40 Refunding, 5.125%, 4/01/33 Refunding, 5.00%, 4/01/38 Refunding, AMBAC Insured, 4.50%, 8/01/28 Various Purpose, 6.00%, 4/01/38 Various Purpose, Refunding, 5.25%, 3/01/30 Various Purpose, Refunding, 5.50%, 3/01/40 Detroit GO, Distribution State Aid, 4.50%, 11/01/23 Georgia State GO, SeriesB, 5.00%, 1/01/26 Illinois Municipal Electricity Agency Power Supply Revenue, SeriesA, BHAC Insured, 5.00%, 2/01/35 Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Series A, BHAC Insured, 5.25%, 9/01/42 Lewisville ISD, GO, School Building, 5.00%, 8/15/26 Los Angeles USD, GO, SeriesKRY, 5.25%, 7/01/26 Minneapolis Health Care System Revenue, Fairview Health Services, SeriesB, Assured Guaranty, 6.50%, 11/15/38 MTA Revenue, SeriesB, Assured Guaranty, 5.25%, 11/15/20 Transportation, SeriesA, AGMC Insured, 5.5%, 11/15/21 North Carolina Eastern Municipal Power Agency Power System Revenue, Refunding, SeriesA, Assured Guaranty, 5.25%, 1/01/19 Palomar Pomerado Health GO, Election of 2004, SeriesA, NATL Insured, 5.125%, 8/01/37 Philadelphia GO, Refunding, SeriesA, Assured Guaranty, 5.00%, 8/01/24 Placentia-Yorba Linda USD, GO, 2008 Election, SeriesA, 5.25%, 8/01/32 Poway USD, GO, Election of 2008, ID 07-1-A, zero cpn., 8/01/27 Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal a Amount Value 8/01/30 $ 8/01/32 8/01/33 San Bernardino Community College District GO, Election of 2002, SeriesA, 6.375%, 8/01/26 6.50%, 8/01/27 6.50%, 8/01/28 San Mateo County Community College District GO, Election of 2001, SeriesC, NATL Insured, zero cpn., 9/01/30 3/01/31 Tarrant County Cultural Education Facilities Finance Corp. Revenue, Christus Health, Refunding, SeriesA, Assured Guaranty, 6.25%, 7/01/28 Tulare Sewer Revenue, Building America Bonds, SeriesB, AGMC Insured, 8.75%, 11/15/44 Total Municipal Bonds (Cost $840,521,126) Total Investments before Short Term Investments (Cost $27,043,665,128) Short Term Investments 11.8% Foreign Government and Agency Securities 10.4% Egypt 4.7% j Egypt Treasury Bills, 2/08/11 EGP 8/03/10 4/12/11 EGP Israel 3.0% j Israel Treasury Bills, 10/06/10 3/02/11 ILS 4/06/11 ILS Malaysia 2.4% j Malaysia Treasury Bills, 7/22/10 5/06/11 MYR Norway 0.3% j Norway Treasury Bill, 9/15/10 NOK Sri Lanka 0.0%g j Sri Lanka Treasury Bill, 2/04/11 LKR Total Foreign Government and Agency Securities (Cost $3,627,451,162) U.S. Government and Agency Securities (Cost $99,999,222) 0.3% United States 0.3% j FHLB, 6/01/10 Total Investments before Money Market Funds (Cost $30,771,115,512) Shares Money Market Funds (Cost $368,971,823) 1.1% United States 1.1% l Institutional Fiduciary Trust Money Market Portfolio, 0.00% Total Investments (Cost $31,140,087,335) 94.4% Other Assets, less Liabilities 5.6% Net Assets 100.0% $ Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) a The principal amount is stated in U.S. dollars unless otherwise indicated. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c The coupon rate shown represents the rate at period end. d Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May31, 2010, the aggregate value of these securities was $2,187,579,043, representing 6.47% of net assets. e Principal amount is stated in 1,000 Brazilian Real Units. f Redemption price at maturity is adjusted for inflation. g Rounds to less than 0.1% of net assets. h Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May31, 2010, the aggregate value of these securities was $465,368,534 representing 1.38% of net assets. i Principal amount is stated in 100 Mexican Peso Units. j The security is traded on a discount basis with no stated coupon rate. k A supranational organization is an entity formed by two or more central governments through international treaties. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Funds investment manager. The rate shown is the annualized seven-day yield at period end. Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) At May31, 2010, the fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Chilean Peso CITI Sell 6/01/10 $  $ ) Chilean Peso CITI Buy 6/01/10  Indian Rupee DBAB Sell 6/01/10  ) Indian Rupee DBAB Buy 6/01/10  New Zealand Dollar DBAB Buy 6/01/10  ) New Zealand Dollar UBSW Buy 6/01/10  New Zealand Dollar DBAB Buy 6/01/10  New Zealand Dollar CITI Buy 6/01/10  New Zealand Dollar CITI Sell 6/01/10  New Zealand Dollar UBSW Sell 6/01/10  New Zealand Dollar DBAB Sell 6/01/10  Indian Rupee HSBC Buy 6/02/10  Indian Rupee HSBC Sell 6/02/10  New Zealand Dollar BZWS Buy 6/02/10  ) New Zealand Dollar BZWS Sell 6/02/10  New Zealand Dollar FBCO Sell 6/02/10  New Zealand Dollar DBAB Sell 6/02/10  Indian Rupee HSBC Buy 6/03/10  Indian Rupee HSBC Buy 6/04/10  Poland Zloty DBAB Buy EUR 6/04/10  Indian Rupee DBAB Buy 6/07/10  Poland Zloty DBAB Buy EUR 6/07/10  Indian Rupee DBAB Buy 6/08/10  Indian Rupee HSBC Buy 6/08/10  Poland Zloty CITI Buy EUR 6/08/10  Mexican Peso DBAB Sell 6/09/10  ) New Zealand Dollar BZWS Buy 6/09/10  ) New Zealand Dollar BZWS Sell 6/09/10  Indian Rupee DBAB Buy 6/10/10  Indian Rupee BZWS Buy 6/11/10  Indian Rupee HSBC Buy 6/11/10  Indian Rupee DBAB Buy 6/16/10  Indian Rupee DBAB Buy 6/21/10  Indian Rupee JPHQ Buy 6/22/10  Swedish Krona CITI Buy EUR 6/22/10  Indian Rupee DBAB Buy 6/24/10  Indian Rupee HSBC Buy 6/25/10  Peruvian Nuevo Sol DBAB Buy 6/28/10  Swedish Krona UBSW Buy EUR 6/28/10  Malaysian Ringgit JPHQ Buy 6/29/10  Swedish Krona UBSW Buy EUR 6/29/10  Indian Rupee DBAB Buy 7/09/10  Indian Rupee JPHQ Buy 7/09/10  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Malaysian Ringgit DBAB Buy 7/09/10  Indian Rupee DBAB Buy 7/12/10  Indian Rupee JPHQ Buy 7/12/10  Malaysian Ringgit DBAB Buy 7/12/10  Malaysian Ringgit JPHQ Buy 7/13/10  Malaysian Ringgit DBAB Buy 7/16/10  Indian Rupee CITI Buy 7/19/10  Indian Rupee JPHQ Buy 7/20/10  Malaysian Ringgit DBAB Buy 7/20/10  Malaysian Ringgit DBAB Buy 7/23/10  Malaysian Ringgit JPHQ Buy 7/27/10  Malaysian Ringgit HSBC Buy 7/30/10  New Zealand Dollar DBAB Sell 7/30/10  ) New Zealand Dollar DBAB Buy 7/30/10  ) New Zealand Dollar DBAB Sell 8/03/10  ) New Zealand Dollar BZWS Sell 8/03/10  ) New Zealand Dollar DBAB Sell 8/04/10  ) New Zealand Dollar BZWS Sell 8/04/10  ) New Zealand Dollar CITI Sell 8/05/10  ) New Zealand Dollar DBAB Sell 8/05/10  ) Malaysian Ringgit HSBC Buy 8/06/10  New Zealand Dollar CITI Sell 8/06/10  ) New Zealand Dollar FBCO Sell 8/06/10  ) Malaysian Ringgit JPHQ Buy 8/09/10  New Zealand Dollar FBCO Sell 8/09/10  ) New Zealand Dollar CITI Sell 8/09/10  ) New Zealand Dollar DBAB Sell 8/09/10  ) New Zealand Dollar FBCO Sell 8/11/10  ) Malaysian Ringgit HSBC Buy 8/12/10  New Zealand Dollar DBAB Sell 8/12/10  ) Indian Rupee JPHQ Buy 8/13/10  Malaysian Ringgit HSBC Buy 8/13/10  New Zealand Dollar DBAB Sell 8/13/10  ) Indian Rupee DBAB Buy 8/16/10  Malaysian Ringgit HSBC Buy 8/16/10  New Zealand Dollar DBAB Sell 8/16/10  ) Brazilian Real DBAB Buy JPY 8/17/10  Indian Rupee HSBC Buy 8/17/10  Japanese Yen UBSW Sell 8/17/10  ) New Israeli Shekel CITI Buy 8/17/10  ) Brazilian Real DBAB Buy JPY 8/18/10  Chilean Peso JPHQ Buy 8/18/10  Indian Rupee JPHQ Buy 8/18/10  Japanese Yen JPHQ Sell 8/18/10  ) Brazilian Real DBAB Buy JPY 8/19/10  Chilean Peso JPHQ Buy 8/19/10  Japanese Yen HSBC Sell 8/19/10  ) New Israeli Shekel CITI Buy 8/19/10  ) Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation New Israeli Shekel DBAB Buy 8/19/10  ) Brazilian Real HSBC Buy 8/20/10  Euro UBSW Sell 8/20/10  Indian Rupee DBAB Buy 8/20/10  Japanese Yen DBAB Sell 8/20/10  ) Japanese Yen BZWS Sell 8/20/10  ) New Israeli Shekel CITI Buy 8/20/10  ) Brazilian Real JPHQ Buy 8/23/10  Euro UBSW Sell 8/23/10  Indian Rupee DBAB Buy 8/23/10  Japanese Yen CITI Sell 8/23/10  ) Japanese Yen FBCO Sell 8/23/10  ) New Israeli Shekel CITI Buy 8/23/10  ) Japanese Yen JPHQ Sell 8/24/10  ) Japanese Yen BZWS Sell 8/24/10  ) New Zealand Dollar FBCO Sell 8/24/10  ) Japanese Yen DBAB Sell 8/25/10  ) New Zealand Dollar DBAB Sell 8/27/10  ) Brazilian Real DBAB Buy JPY 8/31/10  Indian Rupee DBAB Buy 9/01/10  Japanese Yen JPHQ Sell 9/01/10  ) Brazilian Real DBAB Buy JPY 9/02/10  Japanese Yen HSBC Sell 9/02/10  ) Euro BZWS Sell 9/07/10  Euro HSBC Sell 9/08/10  Malaysian Ringgit HSBC Buy EUR 9/08/10  Japanese Yen HSBC Sell 9/09/10  ) Japanese Yen HSBC Sell 9/10/10  ) Japanese Yen DBAB Sell 9/10/10  ) Euro HSBC Sell 9/13/10  Japanese Yen UBSW Sell 9/13/10  ) Brazilian Real DBAB Buy JPY 9/15/10  Japanese Yen BZWS Sell 9/15/10  Japanese Yen UBSW Sell 9/15/10  Japanese Yen HSBC Sell 9/15/10  Euro UBSW Sell 9/15/10  Japanese Yen DBAB Sell 9/16/10  Japanese Yen HSBC Sell 9/16/10  New Zealand Dollar DBAB Sell 9/16/10  Euro CITI Sell 9/16/10  Euro BZWS Sell 9/20/10  Euro UBSW Sell 9/20/10  Japanese Yen JPHQ Sell 9/21/10  Japanese Yen HSBC Sell 9/21/10  Euro UBSW Sell 9/23/10  Swedish Krona UBSW Buy EUR 9/23/10  Euro JPHQ Sell 9/24/10  Indian Rupee HSBC Buy 9/24/10  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Indian Rupee DBAB Buy 9/24/10  Japanese Yen JPHQ Sell 9/24/10  Swedish Krona UBSW Buy EUR 9/24/10  Indian Rupee DBAB Buy NZD 9/27/10  Indian Rupee JPHQ Buy 9/27/10  Indian Rupee DBAB Buy 9/27/10  Japanese Yen JPHQ Sell 9/27/10  Malaysian Ringgit JPHQ Buy 9/27/10  Swedish Krona UBSW Buy EUR 9/27/10  Japanese Yen JPHQ Sell 9/28/10  Malaysian Ringgit JPHQ Buy EUR 9/28/10  Swedish Krona DBAB Buy EUR 9/28/10  Indian Rupee JPHQ Buy 9/29/10  Indian Rupee DBAB Buy 9/29/10  Japanese Yen JPHQ Sell 9/29/10  Euro UBSW Sell 10/04/10  Euro DBAB Sell 10/04/10  Philippine Peso HSBC Buy 10/04/10  Philippine Peso DBAB Buy 10/04/10  Indian Rupee JPHQ Buy 10/05/10  Indian Rupee DBAB Buy 10/05/10  New Israeli Shekel DBAB Buy 10/05/10  ) Philippine Peso HSBC Buy 10/05/10  Philippine Peso DBAB Buy 10/05/10  Euro UBSW Sell 10/06/10  New Israeli Shekel DBAB Buy 10/06/10  ) Philippine Peso JPHQ Buy 10/06/10  Philippine Peso DBAB Buy 10/07/10  Euro UBSW Sell 10/08/10  Philippine Peso JPHQ Buy 10/08/10  Philippine Peso DBAB Buy 10/08/10  Philippine Peso CITI Buy 10/08/10  Philippine Peso HSBC Buy 10/08/10  Malaysian Ringgit DBAB Buy 10/12/10  Malaysian Ringgit CITI Buy 10/12/10  Philippine Peso DBAB Buy 10/12/10  Malaysian Ringgit DBAB Buy 10/13/10  Philippine Peso JPHQ Buy 10/13/10  ) Philippine Peso HSBC Buy 10/13/10  Philippine Peso JPHQ Buy 10/13/10  Chinese Yuan HSBC Buy EUR 10/15/10  Philippine Peso JPHQ Buy 10/15/10  ) Chinese Yuan HSBC Buy EUR 10/18/10  Philippine Peso JPHQ Buy 10/18/10  ) Chinese Yuan HSBC Buy EUR 10/19/10  Philippine Peso DBAB Buy 10/19/10  Chinese Yuan HSBC Buy 10/21/10  ) Philippine Peso JPHQ Buy 10/21/10  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Philippine Peso DBAB Buy 10/21/10  Malaysian Ringgit JPHQ Buy EUR 10/22/10  Chinese Yuan HSBC Buy 10/25/10  ) Philippine Peso DBAB Buy 10/25/10  Philippine Peso HSBC Buy 10/25/10  Philippine Peso JPHQ Buy 10/25/10  Chilean Peso CITI Buy 10/26/10  ) Chinese Yuan HSBC Buy 10/26/10  ) Euro DBAB Sell 10/26/10  Euro BZWS Sell 10/26/10  Indian Rupee HSBC Buy 10/26/10  Indian Rupee DBAB Buy 10/26/10  Norwegian Krone BZWS Buy EUR 10/26/10  Philippine Peso HSBC Buy 10/26/10  Chinese Yuan HSBC Buy 10/27/10  ) Euro UBSW Sell 10/27/10  Indian Rupee HSBC Buy 10/27/10  Chilean Peso JPHQ Buy 10/28/10  ) Philippine Peso DBAB Buy 10/28/10  Euro DBAB Sell 11/02/10  Euro DBAB Sell 11/03/10  Chinese Yuan HSBC Buy 11/04/10  ) Euro DBAB Sell 11/05/10  Japanese Yen CITI Sell 11/08/10  Japanese Yen BZWS Sell 11/10/10  Japanese Yen BZWS Sell 11/12/10  Japanese Yen UBSW Sell 11/12/10  Malaysian Ringgit JPHQ Buy 11/12/10  Japanese Yen DBAB Sell 11/15/10  Japanese Yen BZWS Sell 11/16/10  Japanese Yen JPHQ Sell 11/16/10  Japanese Yen UBSW Sell 11/17/10  Japanese Yen BZWS Sell 11/17/10  Japanese Yen HSBC Sell 11/17/10  Euro UBSW Sell 11/18/10  Euro DBAB Sell 11/18/10  Japanese Yen BZWS Sell 11/18/10  Euro DBAB Sell 11/29/10  Japanese Yen BZWS Sell 11/29/10  Japanese Yen BOFA Sell 11/29/10  Japanese Yen CITI Sell 11/29/10  Norwegian Krone UBSW Buy EUR 11/29/10  Philippine Peso HSBC Buy 11/30/10  Swedish Krona BZWS Buy EUR 11/30/10  Euro UBSW Sell 12/01/10  Euro DBAB Sell 12/01/10  Japanese Yen DBAB Sell 12/01/10  Norwegian Krone UBSW Buy EUR 12/01/10  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Philippine Peso HSBC Buy 12/01/10  Malaysian Ringgit HSBC Buy 12/02/10  Mexican Peso CITI Sell 12/02/10  ) Philippine Peso HSBC Buy 12/03/10  Chilean Peso DBAB Buy 12/06/10  ) Chilean Peso MLCO Buy 12/06/10  ) Chinese Yuan HSBC Buy 12/06/10  ) Chinese Yuan HSBC Buy EUR 12/06/10  Indian Rupee DBAB Buy 12/06/10  ) Indian Rupee JPHQ Buy 12/06/10  ) Malaysian Ringgit JPHQ Buy 12/06/10  Chilean Peso MLCO Buy 12/07/10  ) Euro UBSW Sell 12/07/10  Chinese Yuan JPHQ Buy 12/13/10  ) Chinese Yuan HSBC Buy 12/14/10  ) Norwegian Krone UBSW Buy EUR 12/14/10  Swedish Krona UBSW Buy EUR 12/14/10  Chinese Yuan HSBC Buy 12/15/10  ) Euro DBAB Sell 12/15/10  Euro BZWS Sell 12/15/10  Norwegian Krone UBSW Buy EUR 12/15/10  Swedish Krona UBSW Buy EUR 12/15/10  Malaysian Ringgit JPHQ Buy 12/16/10  Malaysian Ringgit JPHQ Buy 12/17/10  Euro UBSW Sell 12/20/10  Poland Zloty DBAB Buy EUR 12/20/10  Malaysian Ringgit JPHQ Buy 12/21/10  Malaysian Ringgit HSBC Buy 12/22/10  Malaysian Ringgit HSBC Buy 12/23/10  Japanese Yen CITI Sell 12/28/10  ) Japanese Yen JPHQ Sell 12/28/10  ) Japanese Yen BZWS Sell 12/28/10  ) Malaysian Ringgit HSBC Buy 12/28/10  Euro DBAB Sell 1/04/11  Chilean Peso MLCO Buy 1/07/11  ) Chilean Peso DBAB Buy 1/07/11  ) Japanese Yen BZWS Sell 1/07/11  ) Japanese Yen CITI Sell 1/07/11  ) Japanese Yen UBSW Sell 1/07/11  ) Malaysian Ringgit DBAB Buy 1/07/11  Chilean Peso DBAB Buy 1/10/11  ) Euro CITI Sell 1/10/11  Euro BZWS Sell 1/10/11  Euro BOFA Sell 1/11/11  Euro DBAB Sell 1/11/11  Euro UBSW Sell 1/11/11  Japanese Yen HSBC Sell 1/11/11  ) Japanese Yen DBAB Sell 1/11/11  ) Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Euro JPHQ Sell 1/13/11  Euro CITI Sell 1/13/11  Euro UBSW Sell 1/13/11  Japanese Yen HSBC Sell 1/13/11  ) Philippine Peso JPHQ Buy 1/13/11  ) Euro BZWS Sell 1/14/11  Japanese Yen BZWS Sell 1/14/11  ) Japanese Yen UBSW Sell 1/14/11  Philippine Peso HSBC Buy 1/14/11  ) Euro DBAB Sell 1/18/11  Japanese Yen HSBC Sell 1/18/11  Philippine Peso HSBC Buy 1/18/11  ) Philippine Peso DBAB Buy 1/18/11  ) Euro CITI Sell 1/19/11  Euro BZWS Sell 1/19/11  Philippine Peso JPHQ Buy 1/19/11  ) Philippine Peso DBAB Buy 1/19/11  ) Euro DBAB Sell 1/25/11  Euro UBSW Sell 1/25/11  Brazilian Real DBAB Buy JPY 1/26/11  Japanese Yen UBSW Sell 1/26/11  Japanese Yen BZWS Sell 1/26/11  Japanese Yen DBAB Sell 1/26/11  Brazilian Real HSBC Buy JPY 1/27/11  Chilean Peso DBAB Buy 1/27/11  ) Euro CITI Sell 1/27/11  Japanese Yen HSBC Sell 1/27/11  Chilean Peso DBAB Buy 1/28/11  ) Chilean Peso JPHQ Buy 1/28/11  ) Euro BZWS Sell 1/28/11  New Zealand Dollar BZWS Sell 1/28/11  New Zealand Dollar UBSW Sell 1/28/11  New Zealand Dollar DBAB Sell 1/28/11  Norwegian Krone UBSW Buy EUR 1/28/11  Swedish Krona UBSW Buy EUR 1/28/11  Chilean Peso DBAB Buy 1/31/11  ) Chilean Peso JPHQ Buy 1/31/11  ) Euro DBAB Sell 1/31/11  Euro UBSW Sell 1/31/11  Euro BZWS Sell 1/31/11  Chinese Yuan DBAB Buy 2/01/11  ) Chilean Peso DBAB Buy 2/02/11  ) Chilean Peso MLCO Buy 2/02/11  ) Brazilian Real HSBC Buy 2/03/11  Chilean Peso DBAB Buy 2/03/11  ) Philippine Peso DBAB Buy 2/03/11  Philippine Peso HSBC Buy 2/03/11  Brazilian Real DBAB Buy 2/04/11  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Indian Rupee HSBC Buy 2/04/11  ) Indian Rupee JPHQ Buy 2/04/11  ) Indian Rupee JPHQ Buy 2/04/11  Philippine Peso HSBC Buy 2/04/11  Philippine Peso BOFA Buy 2/04/11  Chilean Peso DBAB Buy 2/07/11  ) Indian Rupee HSBC Buy 2/07/11  ) Philippine Peso JPHQ Buy 2/07/11  ) Philippine Peso BOFA Buy 2/07/11  ) Australian Dollar UBSW Buy 2/08/11  ) Australian Dollar MSCO Buy 2/08/11  ) Chilean Peso BZWS Buy 2/08/11  Chilean Peso JPHQ Buy 2/08/11  Chilean Peso DBAB Buy 2/08/11  Euro CITI Sell 2/08/11  Euro HSBC Sell 2/08/11  Euro UBSW Sell 2/08/11  Euro JPHQ Sell 2/08/11  Indian Rupee HSBC Buy 2/08/11  ) Norwegian Krone UBSW Buy EUR 2/08/11  Australian Dollar BZWS Buy JPY 2/09/11  Australian Dollar DBAB Buy JPY 2/09/11  Australian Dollar CITI Buy JPY 2/09/11  Chilean Peso MLCO Buy 2/09/11  Chilean Peso BZWS Buy 2/09/11  Euro HSBC Sell 2/09/11  Euro BZWS Sell 2/09/11  Norwegian Krone DBAB Buy EUR 2/09/11  Norwegian Krone UBSW Buy EUR 2/09/11  Poland Zloty DBAB Buy EUR 2/09/11  Chilean Peso MLCO Buy 2/10/11  Chilean Peso DBAB Buy 2/10/11  Euro BZWS Sell 2/10/11  Euro DBAB Sell 2/10/11  Japanese Yen MSCO Sell 2/10/11  Poland Zloty BZWS Buy EUR 2/10/11  South Korean Won HSBC Buy JPY 2/10/11  Chilean Peso BZWS Buy 2/11/11  Chilean Peso DBAB Buy 2/11/11  Euro UBSW Sell 2/11/11  Chilean Peso DBAB Buy 2/14/11  ) Malaysian Ringgit DBAB Buy 2/14/11  New Zealand Dollar HSBC Sell 2/14/11  Poland Zloty DBAB Buy EUR 2/14/11  South Korean Won HSBC Buy 2/14/11  ) South Korean Won DBAB Buy JPY 2/14/11  ) South Korean Won JPHQ Buy JPY 2/14/11  ) Chilean Peso MSCO Buy 2/16/11  ) Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Euro UBSW Sell 2/16/11  Euro JPHQ Sell 2/16/11  South Korean Won JPHQ Buy JPY 2/16/11  ) Malaysian Ringgit HSBC Buy 2/17/11  Chilean Peso JPHQ Buy 2/18/11  ) Chilean Peso DBAB Buy 2/18/11  ) Euro UBSW Sell 2/18/11  Euro DBAB Sell 2/18/11  Chilean Peso MSCO Buy 2/22/11  ) Chilean Peso DBAB Buy 2/22/11  ) Chilean Peso JPHQ Buy 2/22/11  ) Japanese Yen HSBK Sell 2/22/11  Japanese Yen JPHQ Sell 2/22/11  Philippine Peso HSBK Buy 2/22/11  Philippine Peso DBAB Buy 2/22/11  Chilean Peso MLCO Buy 2/23/11  ) Indian Rupee HSBK Buy 2/23/11  ) Chilean Peso MSCO Buy 2/24/11  ) Chilean Peso MSCO Buy 2/25/11  ) Chilean Peso CITI Buy 2/25/11  ) Chilean Peso DBAB Buy 2/25/11  ) Malaysian Ringgit JPHQ Buy 2/25/11  Chilean Peso DBAB Buy 2/28/11  ) Chilean Peso JPHQ Buy 2/28/11  ) Chilean Peso DBAB Buy 3/01/11  ) Chilean Peso MSCO Buy 3/01/11  ) Chilean Peso MLCO Buy 3/01/11  ) Japanese Yen HSBK Sell 3/01/11  Japanese Yen JPHQ Sell 3/01/11  Japanese Yen UBSW Sell 3/01/11  Chilean Peso DBAB Buy 3/02/11  ) Chilean Peso DBAB Buy 3/04/11  ) Euro UBSW Sell 3/07/11  Euro BOFA Sell 3/07/11  Japanese Yen MSCO Sell 3/07/11  Euro HSBK Sell 3/08/11  Chilean Peso DBAB Buy 3/10/11  ) Chilean Peso DBAB Buy 3/15/11  ) Chilean Peso MSCO Buy 3/15/11  ) Euro DBAB Sell 3/16/11  Euro DBAB Sell 3/17/11  Japanese Yen CITI Sell 3/18/11  Japanese Yen UBSW Sell 3/18/11  Japanese Yen MSCO Sell 3/18/11  Chilean Peso JPHQ Buy 3/21/11  ) Euro DBAB Sell 3/21/11  Euro DBAB Sell 3/22/11  Japanese Yen BOFA Sell 3/22/11  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Indian Rupee JPHQ Buy 3/29/11  ) Indian Rupee DBAB Buy 3/29/11  ) New Israeli Shekel MSCO Buy 3/29/11  ) Indian Rupee JPHQ Buy 3/30/11  ) Indian Rupee BOFA Buy 3/30/11  ) Norwegian Krone UBSW Buy EUR 3/30/11  Norwegian Krone MSCO Buy EUR 3/30/11  Chilean Peso DBAB Buy 3/31/11  ) New Israeli Shekel MSCO Buy 3/31/11  ) Norwegian Krone DBAB Buy EUR 3/31/11  Chilean Peso DBAB Buy 4/04/11  ) Norwegian Krone DBAB Buy EUR 4/06/11  Euro HSBK Sell 4/07/11  Euro DBAB Sell 4/07/11  Euro UBSW Sell 4/07/11  Indian Rupee DBAB Buy 4/11/11  ) Indian Rupee DBAB Buy 4/12/11  ) Euro UBSW Sell 4/13/11  Indian Rupee JPHQ Buy 4/13/11  ) Euro HSBK Sell 4/14/11  Indian Rupee JPHQ Buy 4/15/11  ) Indian Rupee JPHQ Buy 4/19/11  ) Indian Rupee DBAB Buy 4/19/11  ) Malaysian Ringgit JPHQ Buy 4/19/11  ) Japanese Yen UBSW Sell 4/20/11  ) Japanese Yen CITI Sell 4/20/11  ) Malaysian Ringgit JPHQ Buy 4/22/11  ) Chilean Peso MSCO Buy 4/25/11  ) Euro UBSW Sell 4/26/11  Indian Rupee DBAB Buy 4/26/11  ) Malaysian Ringgit JPHQ Buy 4/26/11  ) Swedish Krona UBSW Buy EUR 4/26/11  ) Chilean Peso JPHQ Buy 4/27/11  ) Indian Rupee JPHQ Buy 4/27/11  ) Chilean Peso CITI Buy 4/28/11  ) Indian Rupee JPHQ Buy 4/28/11  ) Indian Rupee DBAB Buy 4/28/11  ) Norwegian Krone DBAB Buy EUR 4/28/11  ) Indian Rupee JPHQ Buy 4/29/11  ) Norwegian Krone MSCO Buy EUR 4/29/11  ) Peruvian Nuevo Sol DBAB Buy 4/29/11  ) Peruvian Nuevo Sol DBAB Buy 5/06/11  ) Euro DBAB Sell 5/09/11  Chilean Peso DBAB Buy 5/10/11  ) Japanese Yen CITI Sell 5/10/11  Japanese Yen DBAB Sell 5/10/11  Japanese Yen UBSW Sell 5/10/11  Euro DBAB Sell 5/11/11  Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount a Date Appreciation Depreciation Chilean Peso DBAB Buy 5/19/11  Poland Zloty MSCO Buy EUR 5/24/11  Chilean Peso DBAB Buy 5/27/11  Swedish Krona UBSW Buy EUR 5/27/11  Chilean Peso CITI Buy 5/31/11  Indian Rupee DBAB Buy 6/01/11  Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a In U.S. Dollars unless otherwise indicated. At May31, 2010, the Fund had the following interest rate swap contracts outstanding. See Note 3. Pay/Receive Fixed Expiration Unrealized Unrealized Counterparty Floating Rate Rate Floating Rate Notional Amounta Date Appreciation Depreciation JPHQ Pay % MXN Interbank Equilibrium Interest Rate 1,541,000,000 MXN 10/09/18 $ $  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 635,000,000 MXN 11/07/18  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 355,000,000 MXN 11/09/18  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 350,325,000 MXN 11/29/18  CITI Pay % MXN Interbank Equilibrium Interest Rate 526,600,000 MXN 1/11/19  CITI Pay % MXN Interbank Equilibrium Interest Rate 686,900,000 MXN 1/12/19  CITI Pay % MXN Interbank Equilibrium Interest Rate 457,900,000 MXN 1/15/19  CITI Pay % MXN Interbank Equilibrium Interest Rate 595,300,000 MXN 1/16/19  CITI Pay % MXN Interbank Equilibrium Interest Rate 145,100,000 MXN 1/18/19  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 230,870,000 MXN 1/22/19  CITI Pay % MXN Interbank Equilibrium Interest Rate 725,510,000 MXN 1/22/19  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 178,000,000 MXN 10/25/28  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 75,000,000 MXN 10/27/28  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 77,000,000 MXN 10/30/28  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 346,300,000 MXN 1/09/29  JPHQ Pay % MXN Interbank Equilibrium Interest Rate 3,250,000 MXN 2/01/29  Unrealized appreciation (depreciation)  Net unrealized appreciation (depreciation) $ a In U.S. Dollars unless otherwise indicated. At May31, 2010, the Fund had the following financial futures contracts outstanding. See Note 3. Number of Notional Delivery Unrealized Unrealized Description Type Contracts Amount Date Appreciation Depreciation U.S. Treasury 10 Year Note Short 1 $ 09/21/10 $  $ ) Templeton Income Trust Templeton Global Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) ABBREVIATIONS Currency AUD Australian Dollar BRL Brazilian Real EGP Egyptian Pound EUR Euro IDR Indonesian Rupiah ILS New Israeli Shekel INR Indian Rupee KRW South Korean Won JPY Japanese Yen LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PEN Peruvian Nuevo Sol PLN Polish Zloty SEK Swedish Krona Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. BHAC Berkshire Hathaway Assurance Corp. FHLB Federal Home Loan Bank FRN Floating Rate Note GO General Obligation ID Improvement District ISD Independent School District MTA Metropolitan Transit Authority NATL National Public Financial Guarantee Corp. USD Unified/Union School District Counterparty BOFA Bank of America N.A. BZWS Barclays Bank PLC CITI Citibank N.A. DBAB Deutsche Bank USA, N.A. FBCO Credit Suisse International HSBC HSBC Bank USA, N.A. HSBK HSBC Bank PLC JPHQ JP Morgan Chase N.A. MLCO Merrill Lynch Capital Services MSCO Morgan Stanley and Co. Inc. UBSW UBS AG Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) Shares Value Common Stocks 0.0%a United States 0.0%a b,c Comfort Co., Inc. $ Ñ b Dex One Corp. Total Common Stocks (Cost $34,392) Principal Amount d Bonds 76.7% Argentina 2.4% Government of Argentina, e GDP Linked Securities, 12/15/35 f,g senior bond, FRN, 0.389%, 8/03/12 Australia 10.3% Government of Australia, TB123, 5.75%, 4/15/12 AUD New South Wales Treasury Corp., 6.00%, 5/01/12 AUD 19RG, 6.00%, 4/01/19 AUD Queensland Treasury Corp., 11,6.00%, 6/14/11 AUD 13, 6.00%, 8/14/13 AUD Western Australia Treasury Corp., 5.50%, 7/17/12 AUD Westpac Banking Corp., senior note, 4.20%, 2/27/15 h Woodside Finance Ltd., 144A, 4.50%, 11/10/14 Bermuda 0.3% Intelsat Bermuda Ltd., senior note, 11.25%, 6/15/16 h lntelsat Jackson Holding LTD, senior note, 144A, 8.50%, 11/01/19 Intelsat Subsidiary Holding Co. Ltd., senior note, 8.50%, 1/15/13 h 144A, 8.875%, 1/15/15 Bosnia & Herzegovina 0.0 % a f Government of Bosnia and Herzegovina, senior bond, FRN, 1.813%, 12/11/21 EUR Brazil 3.0% h Centrais Eletricas Brasileiras SA, senior note, 144A, 6.875%, 7/30/19 Nota Do Tesouro Nacional, 10.00%, 1/01/12 i BRL 10.00%, 1/01/17 8,225 i BRL j Index Linked, 6.00%, 5/15/11 i BRL j Index Linked, 6.00%, 5/15/13 695 i BRL j Index Linked, 6.00%, 5/15/15 8,480 i BRL j Index Linked, 6.00%, 5/15/45 400 i BRL Canada 0.1% Novelis Inc., senior note, 7.25%, 2/15/15 11.50%, 2/15/15 h OPTI Canada Inc., senior secured note, 144A, 9.00%, 12/15/12 Teck Resources Ltd., senior secured note, 10.75%, 5/15/19 Croatia 0.6% h Government of Croatia, 144A, 6.75%, 11/05/19 Egypt 0.9% h Arab Republic of Egypt, 144A, 5.75%, 4/29/20 Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value Fiji 0.1% Republic of Fiji, 6.875%, 9/13/11 $ France 0.2% h,k BNP Paribas, 144A, 7.195%, Perpetual Compagnie Generale de Geophysique-Veritas, senior note, 9.50%, 5/15/16 7.75%, 5/15/17 Germany 0.2% KfW Bankengruppe, 4.66%, 1/05/12 NOK h UPC Germany GmbH, senior sub. note, 144A, 9.625%, 12/01/19 EUR Hungary 0.9% Government of Hungary, 3.50%, 7/18/16 EUR 4.375%, 7/04/17 EUR 5.75%, 6/11/18 EUR 6.25%, 1/29/20 senior note, 3.875%, 2/24/20 EUR Indonesia 3.6% Government of Indonesia, FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR39, 11.75%, 8/15/23 IDR FR40, 11.00%, 9/15/25 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR52, 10.50%, 8/15/30 IDR h senior bond, 144A, 8.50%, 10/12/35 h senior bond, 144A, 7.75%, 1/17/38 Iraq 0.0%a h Government of Iraq, 144A, 5.80%, 1/15/28 Israel 0.9% Government of Israel, 2680, 7.00%, 4/29/11 ILS Italy 0.2% h Wind Acquisition Finance SA, senior note, 144A, 12.00%, 12/01/15 11.75%, 7/15/17 h,l Wind Acquisition Holding, senior secured note, 144A, PIK, 12.25%, 7/15/17 EUR Jamaica 0.2% h Digicel Group Ltd., senior note, 144A, 8.875%, 1/15/15 Kazakhstan 0.2% HSBK (Europe) BV, h 144A, 7.25%, 5/03/17 m Reg S, 7.25%, 5/03/17 h KazMunaiGaz Finance Sub BV, senior note, 144A, 11.75%, 1/23/15 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value Lithuania 1.8% h Government of Lithuania, 144A, 6.75%, 1/15/15 $ 7.375%, 2/11/20 Malaysia 3.3% Government of Malaysia, senior bond, 3.756%, 4/28/11 MYR 3.833%, 9/28/11 MYR 2.711%, 2/14/12 MYR 3.718%, 6/15/12 MYR Mexico 4.0% Government of Mexico, M 10, 7.75%, 12/14/17 1,335,000 n MXN M 20, 10.00%, 12/05/24 730,000 n MXN M 20, 7.50%, 6/03/27 1,300,000 n MXN M 30, 10.00%, 11/20/36 118,000 n MXN senior bond, 5.95%, 3/19/19 Netherlands 0.2% h lntergen NV, senior secured note, 144A, 9.00%, 6/30/17 h UPC Holding BV, senior note, 144A, 9.875%, 4/15/18 h Ziggo Bond Co., senior bond, 144A, 8.00%, 5/15/18 EUR Norway 1.5% Government of Norway, 6.00%, 5/16/11 NOK Peru 0.1% Government of Peru, 7.35%, 7/21/25 Poland 5.5% Government of Poland, 4.25%, 5/24/11 PLN 4.75%, 4/25/12 PLN 5.25%, 4/25/13 PLN 5.00%, 10/24/13 PLN 5.75%, 4/25/14 PLN senior note, 6.375%, 7/15/19 o Strip, 1/25/12 PLN o Strip, 7/25/12 PLN o Strip, 10/25/12 PLN Qatar 0.5% h CBQ Finance Ltd., senior note, 144A, 5.00%, 11/18/14 h Government of Qatar, senior note, 144A, 6.55%, 4/09/19 Russia 2.7% Gaz Capital SA, senior note, h 144A, 6.51%, 3/07/22 m Reg S, 6.51%, 3/07/22 Government of Russia, h 144A, 7.50%, 3/31/30 m senior bond, Reg S, 7.50%, 3/31/30 LUKOIL International Finance BV, h 144A, 6.656%, 6/07/22 m Reg S, 6.656%, 6/07/22 TNK-BP Finance SA, h senior bond, 144A, 7.25%, 2/02/20 m senior note, Reg S, 7.875%, 3/13/18 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value h VTB Capital SA, senior note, 144A, 6.25%, 6/30/35 $ South Africa 0.9% f,h Edcon Holdings, 144A, FRN, 6.15%, 6/15/15 EUR f,h Edcon Proprietary Ltd., senior secured note, 144A, FRN, 3.90%, 6/15/14 EUR Government of South Africa, 4.50%, 4/05/16 EUR 6.875%, 5/27/19 5.50%, 3/09/20 senior note, 6.50%, 6/02/14 senior note, 5.875%, 5/30/22 South Korea 15.3% Korea Treasury Bond, 0400-1206, 4.00%, 6/10/12 KRW 0425-1212,4.25%, 12/10/12 KRW 0475-1112,4.75%, 12/10/11 KRW 0475-1203, 4.75%, 3/10/12 KRW 0525-1303, 5.25%, 3/10/13 KRW 0550-1106, 5.50%, 6/10/11 KRW 0575-1309, 5.75%, 9/10/13 KRW senior note, 7.125%, 4/16/19 Spain 0.1% h Campofrio Food Group SA, senior note, 144A, 8.25%, 10/31/16 EUR h Cirsa Funding Luxembourg SA, senior bond, 144A, 8.75%, 5/15/18 EUR h Codere Finance SA, senior note, 144A, 8.25%, 6/15/15 EUR Sri Lanka 2.0% Government of Sri Lanka, A, 12.00%, 7/15/11 LKR A, 8.50%, 1/15/13 LKR A, 13.50%, 2/01/13 LKR A, 7.50%, 8/01/13 LKR A, 11.25%, 7/15/14 LKR A, 11.00%, 8/01/15 LKR B, 7.00%, 8/01/11 LKR B, 8.50%, 7/15/13 LKR B, 11.00%, 9/01/15 LKR p Supranational 0.5% African Development Bank, 21.50%, 8/24/11 GHS senior note, 340, 25.50%, 6/24/11 GHS Corporacion Andina De Fomento, 8.125%, 6/04/19 European Investment Bank, senior note, 5.375%, 7/16/12 NOK Sweden 2.3% Government of Sweden, 5.25%, 3/15/11 SEK Trinidad and Tobago 0.1% Petro Co. of Trinidad and Tobago Ltd., senior note, h 144A, 9.75%, 8/14/19 m Reg S, 9.75%, 8/14/19 United Arab Emirates 0.2% DP World Ltd., h 144A, 6.85%, 7/02/37 m Reg S, 6.85%, 7/02/37 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value h Emirate of Abu Dhabi, 144A, 6.75%, 4/08/19 $ United Kingdom 0.4% h Ceva Group PLC, senior secured note, 144A, 11.625%, 10/01/16 11.50%, 4/01/18 h Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 HSBC Holdings PLC, sub. note, 6.50%, 9/15/37 h lneos Finance PLC, senior secured note, 144A, 9.25%, 5/15/15 EUR h lneos Group Holdings PLC, senior secured note, 144A, 8.50%, 2/15/16 h lnfinis PLC, senior note, 144A, 9.125%, 12/15/14 GBP Royal Bank of Scotland Group PLC, senior note, 6.40%, 10/21/19 h Royal Bank of Scotland PLC, senior note, 144A, 4.875%, 8/25/14 United States 8.8% h Advanced Micro Devices Inc., senior note, 144A, 8.125%, 12/15/17 h Alliance One International Inc., senior note, 144A, 10.00%, 7/15/16 h Allison Transmission Inc., senior note, 144A, 11.00%, 11/01/15 Ameren Corp., senior note, 8.875%, 5/15/14 American Express Credit Corp., senior note, 5.125%, 8/25/14 C, 7.30%, 8/20/13 h Antero Resources Finance, senior note, 144A, 9.375%, 12/01/17 Ball Corp., senior note, 7.375%, 9/01/19 Bank of America Corp., k pfd., sub. bond, M, 8.125%, Perpetual senior note, 5.65%, 5/01/18 Berry Petroleum Co., senior note, 10.25%, 6/01/14 Boston Scientific Corp., senior note, 6.00%, 1/15/20 h Cantor Fitzgerald LP, 144A, 7.875%, 10/15/19 Capital One Bank USA NA, sub. note, 8.80%, 7/15/19 h Cargill Inc., 144A, 5.20%, 1/22/13 Case New Holland Inc., senior note, 7.125%, 3/01/14 CCH II LLC/CCH II Capital Corp., senior note, 13.50%, 11/30/16 h 144A, 13.50%, 11/30/16 h CCO Holdings LLC, senior note, 144A, 8.125%, 4/30/20 h CEDC Finance Corp. International Inc., senior secured note, 144A, 9.125%, 12/01/16 Chesapeake Energy Corp., senior note, 6.625%, 1/15/16 6.25%, 1/15/18 CIT Group Inc., senior secured sub. bond, 7.00%, 5/01/17 Citigroup Inc., senior note, 6.375%, 8/12/14 senior note, 6.125%, 11/21/17 senior note, 8.125%, 7/15/39 sub. note, 5.00%, 9/15/14 h Clear Channel Worldwide Holdings Inc., senior note, A, 144A, 9.25%, 12/15/17 B, 144A, 9.25%, 12/15/17 CMS Energy Corp., senior note, 8.75%, 6/15/19 h Consol Energy Inc., senior note, 144A, 8.00%, 4/01/17 8.25%, 4/01/20 Coventry Health Care Inc., senior note, 5.95%, 3/15/17 h Delta Air Lines Inc., senior secured note, 144A, 9.50%, 9/15/14 Duke Energy Corp., senior note, 5.05%, 9/15/19 Duke Realty LP, senior note, 7.375%, 2/15/15 Dynegy Holdings Inc., senior note, 8.375%, 5/01/16 EchoStar DBS Corp., senior note, 7.75%, 5/31/15 7.125%, 2/01/16 El Paso Corp., senior note, 7.00%, 6/15/17 h Enogex LLC, senior note, 144A, 6.25%, 3/15/20 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value f Enterprise Products Operating LLC, junior sub. note, FRN, 7.034%, 1/15/68 $ FelCor Lodging LP, senior secured note, 10.00%, 10/01/14 Ford Motor Credit Co. LLC, senior note, 7.50%, 8/01/12 7.00%, 4/15/15 8.125%, 1/15/20 Forest City Enterprises Inc., senior note, 7.625%, 6/01/15 Freescale Semiconductor Inc., senior note, 8.875%, 12/15/14 General Electric Capital Corp., senior note, A, 7.625%, 12/10/14 NZD h General Maritime Corp., senior note, 144A, 12.00%, 11/15/17 GMAC Inc., senior note, 6.875%, 9/15/11 senior note, 6.875%, 8/28/12 h senior note, 144A, 8.30%, 2/12/15 sub. note, 8.00%, 12/31/18 The Goldman Sachs Group Inc., senior bond, 5.375%, 3/15/20 Greenbrier Cos. Inc., senior note, 8.375%, 5/15/15 Harrahs Operating Co. Inc., senior secured note, 11.25%, 6/01/17 HCA Inc., senior secured note, 9.125%, 11/15/14 h 144A, 7.875%, 2/15/20 l PIK, 9.625%, 11/15/16 Healthcare Realty Trust Inc., senior note, 6.50%, 1/17/17 h Holly Corp., senior note, 144A, 9.875%, 6/15/17 Host Hotels & Resorts LP, senior note, h 144A, 9.00%, 5/15/17 K, 7.125%, 11/01/13 Huntsman International LLC, h senior note, 144A, 5.50%, 6/30/16 senior sub. note, 7.875%, 11/15/14 Jarden Corp., senior sub. note, 7.50%, 5/01/17 h JBS USA LLC, senior note, 144A, 11.625%, 5/01/14 h,l JohnsonDiversey Holdings Inc., senior note, 144A, PIK, 10.50%, 5/15/20 Jostens IH Corp., senior sub. note, 7.625%, 10/01/12 JPMorgan Chase & Co., 6.00%, 1/15/18 k junior sub. note, 1, 7.90%, Perpetual h Lamar Media Corp., senior sub. note, 144A, 7.875%, 4/15/18 h LBI Escrow Corp., senior secured note, 144A, 8.00%, 11/01/17 LIN Television Corp., h senior note, 144A, 8.375%, 4/15/18 senior sub. note, 6.50%, 5/15/13 Lincoln National Corp., senior note, 6.25%, 2/15/20 h MacDermid Inc., senior sub. note, 144A, 9.50%, 4/15/17 Manitowoc Co. Inc., senior note, 9.50%, 2/15/18 Mariner Energy Inc., senior note, 7.50%, 4/15/13 11.75%, 6/30/16 MarkWest Energy Partners LP, senior note, 8.75%, 4/15/18 B, 6.875%, 11/01/14 Merrill Lynch & Co. Inc., 6.875%, 4/25/18 f,h MetLife Capital Trust X, secured bond, 144A, FRN, 9.25%, 4/08/68 MetroPCS Wireless Inc., senior note, 9.25%, 11/01/14 MGM MIRAGE, senior note, 6.625%, 7/15/15 senior note, 6.875%, 4/01/16 h senior secured note, 144A, 9.00%, 3/15/20 Michaels Stores Inc., senior note, 10.00%, 11/01/14 Morgan Stanley, senior note, 6.625%, 4/01/18 h Mylan Inc., senior note, 144A, 7.875%, 7/15/20 h New Communications Holdings, senior note, 144A, 8.25%, 4/15/17 8.50%, 4/15/20 8.75%, 4/15/22 NewPage Corp., senior secured note, 11.375%, 12/31/14 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value h Norwegian Cruise Line Ltd., senior secured note, 144A, 11.75%, 11/15/16 $ NRG Energy Inc., senior note, 7.375%, 2/01/16 Owens-Brockway Glass Container Inc., senior note, 7.375%, 5/15/16 Peabody Energy Corp., senior note, 7.375%, 11/01/16 B, 6.875%, 3/15/13 Pinnacle Entertainment Inc., h senior note, 144A, 8.625%, 8/01/17 senior sub. note, 7.50%, 6/15/15 Pinnacle Foods Finance LLC, senior note, 9.25%, 4/01/15 h 144A, 9.25%, 4/01/15 Plains All American Pipeline LP, senior note, 5.75%, 1/15/20 Plains Exploration & Production Co., senior note, 7.625%, 6/01/18 PNC Funding Corp., sub. note, 5.625%, 2/01/17 Quicksilver Resources Inc., senior note, 11.75%, 1/01/16 h RBS Global & Rexnord Corp., senior note, 144A, 8.50%, 5/01/18 Reinsurance Group of America Inc., senior note, 6.45%, 11/15/19 Rite Aid Corp., senior secured note, 9.75%, 6/12/16 Royal Caribbean Cruises Ltd., senior note, 7.25%, 6/15/16 RSC Equipment Rental Inc./RSC Holdings III LLC, senior note, 9.50%, 12/01/14 h senior secured note, 144A, 10.00%, 7/15/17 h SandRidge Energy Inc., senior note, 144A, 9.875%, 5/15/16 8.00%, 6/01/18 Sanmina-SCI Corp., senior sub. note, 8.125%, 3/01/16 h Shingle Springs Tribal Gaming, senior note, 144A, 9.375%, 6/15/15 h Sinclair Television Group Inc., senior secured note, 144A, 9.25%, 11/01/17 Solo Cup Co., senior secured note, 10.50%, 11/01/13 senior sub. note, 8.50%, 2/15/14 Starwood Hotels & Resorts Worldwide Inc., senior note, 7.15%, 12/01/19 q Station Casinos Inc., senior note, 7.75%, 8/15/16 SunGard Data Systems Inc., senior sub. note, 10.25%, 8/15/15 h Talecris Biotherapeutics Holdings Corp., senior note, 144A, 7.75%, 11/15/16 Tesoro Corp., senior note, 6.50%, 6/01/17 9.75%, 6/01/19 Texas Competitive Electric Holdings Co. LLC, senior note, A, 10.25%, 11/01/15 Time Warner Inc., 7.625%, 4/15/31 UBS AG Stamford, senior note, 5.875%, 12/20/17 l United Surgical Partners International Inc., senior sub. note, PIK, 9.25%, 5/01/17 h Universal City Development, senior sub. note, 144A, 10.875%, 11/15/16 h Univision Communications Inc., senior secured note, 144A, 12.00%, 7/01/14 US Oncology Inc., senior secured note, 9.125%, 8/15/17 Viacom Inc., 5.625%, 9/15/19 senior note, 6.875%, 4/30/36 Viasat Inc., senior note, 8.875%, 9/15/16 Wells Fargo & Co., senior note, 5.625%, 12/11/17 k Wells Fargo Capital XV, pfd., 9.75%, Perpetual Weyerhaeuser Co., senior note, 7.375%, 10/01/19 WMG Acquisition Corp., senior secured note, 9.50%, 6/15/16 Yum! Brands Inc., senior note, 5.30%, 9/15/19 Venezuela 2.0% Government of Venezuela, 10.75%, 9/19/13 f,m Reg S, FRN, 1.307%, 4/20/11 m senior bond, Reg S, 5.375%, 8/07/10 Petroleos de Venezuela SA, senior bond, zero cpn., 7/10/11 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value Vietnam 0.4% Government of Vietnam, h 144A, 6.75%, 1/29/20 $ m Reg S, 6.875%, 1/15/16 Total Bonds (Cost $557,692,673) f Senior Floating Rate Interests 1.9% Germany 0.0%a Fresenius Medical Care Holdings Inc., Term Loan B, 1.664% - 1.699%, 3/31/13 Netherlands 0.0%a UPC Financing Partnership, Term Loan T, 3.93%, 12/31/16 United States 1.9% Anchor Glass Container Corp., Second Lien Term Loan, 10.00%, 9/02/16 ARAMARK Corp., Extended Synthetic L/C, 0.142%, 7/26/16 Synthetic L/C, 2.167%, 1/26/14 Term Loan B, 2.165%, 1/26/14 Term Loan B Extended, 3.54%, 7/26/16 BE Aerospace Inc., Term Loan B, 5.75%, 7/28/14 Carestream Health Inc., Second Lien Term Loan, 5.604%, 10/30/13 r CCM Merger Inc. (MotorCity Casino), Term Loan B, 8.50%, 7/13/12 Celanese U.S. Holdings LLC, Dollar Term Loan, 2.042%, 4/02/14 Cinemark USA Inc., Extended Term Loan, 3.55% - 3.68%, 4/30/16 r Community Health Systems Inc., Delayed Draw Term Loan, 2.788%, 7/25/14 Term Loan, 2.604% - 2.788%, 7/25/14 Constellation Brands Inc., Term Loan B, 1.813%, 6/05/13 r CSC Holdings Inc. (Cablevision), Incremental Term Loan B-2, 2.087%, 3/29/16 DaVita Inc., Term Loan B-1, 1.79% - 1.85%, 10/05/12 r Dean Foods Co., Term Loan B, 1.675%, 4/02/14 Discovery Communications Inc., Term Loan C, 5.50%, 5/14/14 Diversey Inc., Tranche B Dollar Term Loan, 5.50%, 11/24/15 r DJO Finance LLC, Term Loan B, 3.354%, 5/20/14 Dollar General Corp., Tranche B-1 Term Loan, 3.087% - 3.104%, 7/07/14 Duratek Inc. (EnergySolutions), Term Loan B, 4.03%, 6/07/13 Education Management LLC, Term Loan C, 2.063%, 6/01/13 EnergySolutions LLC, Synthetic L/C, 4.10%, 6/07/13 Term Loan B, 4.03%, 6/07/13 Federal-Mogul Corp., Term Loan B, 2.218% - 2.278%, 12/27/14 Term Loan C, 2.278%, 12/27/15 First Data Corp., Term Loan B-1, 3.032% - 3.091%, 9/24/14 Term Loan B-2, 3.032% - 3.04%, 9/24/14 Term Loan B-3, 3.032% - 3.04%, 9/24/14 Flextronics International USA Inc., A Closing Date Loan, 2.541% - 2.554%, 10/01/14 A-1-A Delayed Draw Term Loan, 2.553%, 10/01/14 A-1-B Delayed Draw Term Loan, 2.54%, 10/01/14 A-3 Delayed Draw Term Loan, 2.523%, 10/01/14 Georgia-Pacific LLC, r Term Loan B, 4.25%, 12/20/12 Term Loan C, 3.504% - 3.604%, 12/23/14 HCA Inc., Term Loan B-1, 2.54%, 11/18/13 Tranche B-2 Term Loan, 3.54%, 3/31/17 Intelsat Corp. (PanAmSat), Tranche B-2-A, 2.792%, 1/03/14 Tranche B-2-B, 2.792%, 1/03/14 Tranche B-2-C, 2.792%, 1/03/14 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amountd Value Jarden Corp., Term Loan B1, 2.04%, 1/24/12 $ Term Loan B4, 3.54%, 1/26/15 Jostens IH Corp. (Visant Holding Corp.), Term Loan C, 2.297%, 10/04/11 Key Safety Systems Inc., Term Loan B, 2.589% - 2.604%, 3/10/14 Lender Processing Services Inc., Term Loan B, 2.854%, 7/02/14 LifePoint Hospitals Inc., Term B-2 Loan, 3.25%, 4/15/15 q,r Metro-Goldwyn-Mayer Inc., Term Loan B, 20.50%, 4/08/12 r MSCI Inc., Term Loan, 5.50%, 6/1/2016 r Mylan Inc., Term Loan B, 3.563%, 10/02/14 Nalco Co., Term Loan, 6.50%, 5/13/16 NRG Energy Inc., Credit Link, 2.04%, 2/01/13 Term Loan, 2.04% - 2.104%, 2/01/13 r Oshkosh Truck Corp., Term Loan B, 6.26%, 12/06/13 Penn National Gaming Inc., Term Loan B, 2.05% - 2.12%, 10/03/12 R.H. Donnelley Inc., Term Loan B, 9.25%, 10/24/14 RBS Global Inc. (Rexnord), Tranche B-1 Term Loan B, 2.813% - 2.875%, 7/22/13 Regal Cinemas Corp., Term Loan, 3.79%, 11/17/16 Rockwood Specialties Group Inc., Term Loan H, 6.00%, 5/15/14 c,l,r Sleep Innovations Inc., Term Loan, PIK, 10.25%, 3/05/15 SunGard Data Systems Inc., Tranche B U.S. Term Loan, 3.895% - 3.999%, 2/28/16 SUPERVALU Inc., Term Loan B, 1.604%, 6/02/12 Term Loan B-2, 3.104%, 10/15/15 Texas Competitive Electric Holdings Co. LLC, Term Loan B-2, 3.79% -4.066%, 10/10/14 TransDigm Inc., Term Loan B, 2.278%, 6/23/13 Univision Communications Inc., Initial Term Loan, 2.54%, 9/29/14 Windstream Corp., Tranche B-2 Term Loan, 3.06%, 12/17/15 Wm. Wrigley Jr. Co., Term Loan B2, 3.313%, 10/06/14 Total Senior Floating Rate Interests (Cost $13,671,521) Municipal Bonds 2.5% United States 2.5% Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Refunding, SeriesF-1, 5.00%, 4/01/39 California State GO, 6.20%, 3/01/19 6.65%, 3/01/22 7.95%, 3/01/36 7.625%, 3/01/40 Refunding, AMBAC Insured, 4.50%, 8/01/28 Various Purpose, Refunding, 5.25%, 3/01/30 Various Purpose, Refunding, 5.25%, 3/01/38 Various Purpose, Refunding, 5.50%, 3/01/40 Detroit GO, Distribution State Aid, 4.50%, 11/01/23 Illinois State GO, Taxable, 4.421%, 1/01/15 Indianapolis Local Public Improvement Bond Bank Revenue, Waterworks Project, SeriesA, Assured Guaranty, 5.50%, 1/01/38 Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Series A, BHAC Insured, 5.25%, 9/01/42 Lewisville ISD, GO, School Building, 5.00%, 8/15/26 Los Angeles USD, GO, SeriesKRY, 5.25%, 7/01/26 Minneapolis Health Care System Revenue, Fairview Health Services, SeriesB, Assured Guaranty, 6.50%, 11/15/38 MTA Revenue, SeriesB, Assured Guaranty, 5.25%, 11/15/20 Transportation, SeriesA, AGMC Insured, 5.5%, 11/15/21 h New York City IDA, 144A, 11.00%, 3/01/29 Palomar Pomerado Health GO, Election of 2004, SeriesA, NATL Insured, 5.125%, 8/01/37 Placentia-Yorba Linda USD, GO, 2008 Election, SeriesA, 5.25%, 8/01/32 Poway USD, GO, Election of 2008, ID 07-1-A, zero cpn., 8/01/27 8/01/30 Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount d Value 8/01/32 8/01/33 $ San Bernardino Community College District GO, Election of 2002, SeriesA, 6.375%, 8/01/26 6.50%, 8/01/27 6.50%, 8/01/28 San Mateo County Community College District GO, Election of 2001, SeriesC, NATL Insured, zero cpn., 9/01/30 3/01/31 San Mateo Foster City School District GO, Convertible, Capital Appreciation, Election of 2008, SeriesA, zero cpn. to 8/01/26, 6.625% thereafter, 8/01/42 Tarrant County Cultural Education Facilities Finance Corp. Revenue, Christus Health, Refunding, SeriesA, Assured Guaranty, 6.25%, 7/01/28 Tulare Sewer Revenue, Building America Bonds, SeriesB, AGMC Insured, 8.75%, 11/15/44 Total Municipal Bonds (Cost $16,609,011) Shares Preferred Stocks (Cost $2,130) 0.0%a United States 0.0%a h GMAC Inc., 7.00%, pfd., 144A 6 Total Investments before Short Term Investments (Cost $588,009,727) Principal Amount d Short Term Investments 15.1% Foreign Government and Agency Securities 11.5% Egypt 5.3% o Egypt Treasury Bills, 11/30/10 EGP 8/03/10  4/12/11 EGP Israel 2.9% o Israel Treasury Bills, 10/06/10  3/2/11 ILS 4/06/11 ILS Malaysia 3.3% o Malaysia Treasury Bills, 7/22/10  5/6/11 MYR Sri Lanka 0.0%a o Sri Lanka Treasury Bill, 2/04/11 LKR Total Foreign Government and Agency Securities (Cost $85,197,926) Total Investments before Money Market Funds (Cost $673,207,653) 92.6% Shares Money Market Funds (Cost $25,758,555) 3.6% United States 3.6% s Institutional Fiduciary Trust Money Market Portfolio, 0.00% Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Shares Value Total Investments (Cost $698,966,208) 96.2% Other Assets, less Liabilities 3.8% Net Assets 100.0% $ a Rounds to less than 0.1% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At May31, 2010, the aggregate value of these securities was $73,375, representing 0.01% of net assets. d The principal amount is stated in U.S. dollars unless otherwise indicated. e Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. Security entitles the holder to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or notional value of this GDP linked security. f The coupon rate shown represents the rate at period end. g The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. h Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May31, 2010, the aggregate value of these securities was $70,864,745, representing 9.82% of net assets. i Principal amount is stated in 1,000 Brazilian Real Units. j Redemption price at maturity is adjusted for inflation. k Perpetual security with no stated maturity date. l Income may be received in additional securities and/or cash. m Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May 31, 2010, the aggregate value of these securities was $14,211,086, representing 1.97% of net assets. n Principal amount is stated in 100 Mexican Peso Units. o The security is traded on a discount basis with no stated coupon rate. p A supranational organization is an entity formed by two or more central governments through international treaties. q Defaulted security or security for which income has been deemed uncollectible. r A portion or all of the security purchased on a delayed delivery basis. s The Institutional Fiduciary Trust Money Market Portfolio is managed by the Funds investment manager. The rate shown is the annualized seven-day yield at period end. Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) At May31, 2010, the Fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Indian Rupee DBAB Sell 6/01/10 $  $ ) Indian Rupee DBAB Buy 6/01/10  New Zealand Dollar UBSW Buy 6/01/10  New Zealand Dollar DBAB Buy 6/01/10  New Zealand Dollar CITI Buy 6/01/10  New Zealand Dollar CITI Sell 6/01/10  New Zealand Dollar UBSW Sell 6/01/10  New Zealand Dollar DBAB Sell 6/01/10  Indian Rupee HSBC Buy 6/02/10 35  Indian Rupee HSBC Sell 6/02/10 11  New Zealand Dollar BZWS Sell 6/02/10  New Zealand Dollar FBCO Sell 6/02/10  New Zealand Dollar DBAB Sell 6/02/10  Indian Rupee HSBC Buy 6/03/10  Indian Rupee HSBC Buy 6/04/10  Poland Zloty DBAB Buy EUR 6/04/10  Swedish Krona DBAB Buy EUR 6/04/10  Indian Rupee DBAB Buy 6/07/10  Poland Zloty DBAB Buy EUR 6/07/10  Indian Rupee DBAB Buy 6/08/10  Indian Rupee HSBC Buy 6/08/10  Poland Zloty CITI Buy EUR 6/08/10  New Zealand Dollar BZWS Sell 6/09/10  Indian Rupee DBAB Buy 6/10/10  Indian Rupee BZWS Buy 6/11/10  Indian Rupee HSBC Buy 6/11/10  Indian Rupee DBAB Buy 6/16/10  Indian Rupee DBAB Buy 6/21/10  Swedish Krona DBAB Buy 6/28/10  Malaysian Ringgit JPHQ Buy 6/29/10  Swedish Krona UBSW Buy 6/29/10  Swedish Krona UBSW Buy EUR 7/15/10  Indian Rupee CITI Buy 7/19/10  Indian Rupee JPHQ Buy 7/20/10  Swedish Krona DBAB Buy EUR 7/27/10  Chilean Peso DBAB Buy 7/30/10  Indian Rupee JPHQ Buy 7/30/10  Malaysian Ringgit HSBC Buy 7/30/10  New Zealand Dollar DBAB Sell 7/30/10  ) New Zealand Dollar DBAB Sell 8/03/10  ) New Zealand Dollar BZWS Buy 8/03/10  ) New Zealand Dollar BZWS Sell 8/03/10  ) New Zealand Dollar DBAB Sell 8/04/10  ) New Zealand Dollar BZWS Sell 8/04/10  ) Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation New Zealand Dollar CITI Sell 8/05/10  ) New Zealand Dollar DBAB Sell 8/05/10  ) New Zealand Dollar CITI Sell 8/06/10  ) New Zealand Dollar FBCO Sell 8/06/10  ) New Zealand Dollar CITI Sell 8/09/10  ) New Zealand Dollar DBAB Sell 8/09/10  ) New Zealand Dollar FBCO Sell 8/09/10  ) Poland Zloty DBAB Buy EUR 8/09/10  Chilean Peso DBAB Buy 8/11/10  New Zealand Dollar FBCO Sell 8/11/10  ) Poland Zloty DBAB Buy EUR 8/11/10  Malaysian Ringgit HSBC Buy 8/12/10  New Zealand Dollar DBAB Sell 8/12/10  ) Indian Rupee JPHQ Buy 8/13/10  Malaysian Ringgit HSBC Buy 8/13/10  Indian Rupee DBAB Buy 8/16/10  Malaysian Ringgit HSBC Buy 8/16/10  Brazilian Real DBAB Buy JPY 8/17/10  Indian Rupee HSBC Buy 8/17/10  Japanese Yen UBSW Sell 8/17/10  ) New Israeli Shekel CITI Buy 8/17/10  ) Brazilian Real DBAB Buy JPY 8/18/10  Chilean Peso JPHQ Buy 8/18/10  Indian Rupee JPHQ Buy 8/18/10  Japanese Yen JPHQ Sell 8/18/10  ) New Zealand Dollar DBAB Sell 8/18/10  ) New Zealand Dollar DBAB Buy 8/18/10  ) Brazilian Real DBAB Buy JPY 8/19/10  Chilean Peso JPHQ Buy 8/19/10  Japanese Yen HSBC Sell 8/19/10  ) New Israeli Shekel CITI Buy 8/19/10  ) New Israeli Shekel DBAB Buy 8/19/10  ) Indian Rupee DBAB Buy 8/20/10  Japanese Yen DBAB Sell 8/20/10  ) Japanese Yen BZWS Sell 8/20/10  ) New Israeli Shekel CITI Buy 8/20/10  ) Indian Rupee DBAB Buy 8/23/10  Japanese Yen CITI Sell 8/23/10  ) Japanese Yen FBCO Sell 8/23/10  ) New Israeli Shekel CITI Buy 8/23/10  ) Japanese Yen JPHQ Sell 8/24/10  ) Japanese Yen BZWS Sell 8/24/10  ) New Zealand Dollar FBCO Sell 8/24/10  ) Japanese Yen DBAB Sell 8/25/10  ) New Zealand Dollar DBAB Sell 8/27/10  ) Brazilian Real DBAB Buy JPY 8/31/10  Indian Rupee DBAB Buy 9/01/10  Japanese Yen JPHQ Sell 9/01/10  ) Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Brazilian Real DBAB Buy JPY 9/02/10  Japanese Yen HSBC Sell 9/02/10  ) Japanese Yen HSBC Sell 9/09/10  ) Japanese Yen DBAB Sell 9/10/10  ) Japanese Yen HSBC Sell 9/10/10  ) Japanese Yen UBSW Sell 9/13/10  ) Brazilian Real DBAB Buy JPY 9/15/10  Japanese Yen BZWS Sell 9/15/10  Japanese Yen HSBC Sell 9/15/10 61  Japanese Yen UBSW Sell 9/15/10  Japanese Yen DBAB Sell 9/16/10  Japanese Yen HSBC Sell 9/16/10  Japanese Yen JPHQ Sell 9/21/10  Japanese Yen HSBC Sell 9/21/10  Mexican Peso DBAB Sell 9/21/10  ) Indian Rupee HSBC Buy 9/24/10  Indian Rupee DBAB Buy 9/24/10  Japanese Yen JPHQ Sell 9/24/10  Swedish Krona UBSW Buy EUR 9/24/10  Indian Rupee JPHQ Buy 9/27/10  Indian Rupee DBAB Buy 9/27/10  Japanese Yen JPHQ Sell 9/27/10  Swedish Krona UBSW Buy EUR 9/27/10  Japanese Yen JPHQ Sell 9/28/10  Swedish Krona DBAB Buy EUR 9/28/10  Indian Rupee DBAB Buy 9/29/10  Indian Rupee JPHQ Buy 9/29/10  Japanese Yen JPHQ Sell 9/29/10  Brazilian Real DBAB Buy 10/04/10  Euro UBSW Sell 10/04/10  Euro DBAB Sell 10/04/10  Malaysian Ringgit DBAB Buy 10/04/10  Philippine Peso DBAB Buy 10/04/10  Philippine Peso HSBC Buy 10/04/10  Swedish Krona DBAB Buy EUR 10/04/10  Indian Rupee DBAB Buy 10/05/10  Indian Rupee JPHQ Buy 10/05/10  Philippine Peso DBAB Buy 10/05/10  Philippine Peso HSBC Buy 10/05/10  Euro UBSW Sell 10/06/10  Philippine Peso JPHQ Buy 10/06/10  New Zealand Dollar DBAB Sell 10/07/10  Philippine Peso DBAB Buy 10/07/10  Euro UBSW Sell 10/08/10  Philippine Peso DBAB Buy 10/08/10  Philippine Peso HSBC Buy 10/08/10  Philippine Peso JPHQ Buy 10/08/10  Philippine Peso CITI Buy 10/08/10  Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Philippine Peso DBAB Buy 10/12/10  Philippine Peso JPHQ Buy 10/13/10  ) Philippine Peso HSBC Buy 10/13/10  Philippine Peso JPHQ Buy 10/13/10  Philippine Peso JPHQ Buy 10/15/10  (6 ) Chinese Yuan HSBC Buy EUR 10/18/10  Philippine Peso JPHQ Buy 10/18/10  ) Philippine Peso DBAB Buy 10/19/10  Philippine Peso DBAB Buy 10/21/10  Philippine Peso JPHQ Buy 10/21/10  Philippine Peso DBAB Buy 10/25/10  Philippine Peso JPHQ Buy 10/25/10  Philippine Peso HSBC Buy 10/25/10  Euro BZWS Sell 10/26/10  Euro DBAB Sell 10/26/10  Indian Rupee HSBC Buy 10/26/10  Indian Rupee DBAB Buy 10/26/10  Norwegian Krone BZWS Buy EUR 10/26/10  Philippine Peso HSBC Buy 10/26/10  Euro UBSW Sell 10/27/10  Euro DBAB Sell 10/27/10  Indian Rupee HSBC Buy 10/27/10  Philippine Peso DBAB Buy 10/28/10  Euro DBAB Sell 11/02/10  Euro DBAB Sell 11/03/10  Euro DBAB Sell 11/05/10  Japanese Yen CITI Sell 11/08/10  Japanese Yen BZWS Sell 11/10/10  Japanese Yen BZWS Sell 11/12/10  Japanese Yen UBSW Sell 11/12/10  Japanese Yen DBAB Sell 11/15/10  Japanese Yen BZWS Sell 11/16/10  Japanese Yen JPHQ Sell 11/16/10  Chilean Peso JPHQ Buy 11/17/10  ) Euro UBSW Sell 11/17/10  Japanese Yen UBSW Sell 11/17/10  Japanese Yen HSBC Sell 11/17/10  Japanese Yen BZWS Sell 11/17/10  Japanese Yen BZWS Sell 11/18/10  Malaysian Ringgit JPHQ Buy 11/18/10  Japanese Yen BZWS Sell 11/29/10  Japanese Yen CITI Sell 11/29/10  Japanese Yen BOFA Sell 11/29/10  Norwegian Krone UBSW Buy EUR 11/29/10  Swedish Krona UBSW Buy EUR 11/29/10  Philippine Peso HSBC Buy 11/30/10  Australian Dollar DBAB Buy 12/01/10  ) Euro UBSW Sell 12/01/10  Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Euro DBAB Sell 12/01/10  Japanese Yen DBAB Sell 12/01/10  Norwegian Krone UBSW Buy EUR 12/01/10  Philippine Peso HSBC Buy 12/01/10  Mexican Peso CITI Sell 12/02/10  ) Chilean Peso DBAB Buy 12/06/10  ) Chilean Peso MLCO Buy 12/06/10  ) Chinese Yuan HSBC Buy 12/06/10  ) Chinese Yuan HSBC Buy EUR 12/06/10  Indian Rupee DBAB Buy 12/06/10  ) Indian Rupee JPHQ Buy 12/06/10  ) Chilean Peso MLCO Buy 12/07/10  ) Australian Dollar DBAB Buy 12/09/10  ) Australian Dollar DBAB Buy 12/10/10  ) Australian Dollar BZWS Buy 12/10/10  ) Norwegian Krone UBSW Buy EUR 12/14/10  Swedish Krona UBSW Buy EUR 12/14/10  British Pound DBAB Sell 12/15/10  Euro BZWS Sell 12/15/10  Euro DBAB Sell 12/15/10  Norwegian Krone UBSW Buy EUR 12/15/10  Swedish Krona UBSW Buy EUR 12/15/10  Malaysian Ringgit JPHQ Buy 12/17/10  Poland Zloty DBAB Buy EUR 12/20/10  Malaysian Ringgit JPHQ Buy 12/21/10  Malaysian Ringgit HSBC Buy 12/22/10  New Zealand Dollar DBAB Sell 12/22/10  Malaysian Ringgit HSBC Buy 12/23/10  Japanese Yen CITI Sell 12/28/10  ) Japanese Yen JPHQ Sell 12/28/10  ) Japanese Yen BZWS Sell 12/28/10  ) Malaysian Ringgit HSBC Buy 12/28/10  Euro DBAB Sell 1/04/11  Philippine Peso HSBC Buy 1/05/11  ) Chilean Peso DBAB Buy 1/06/11  ) Euro DBAB Sell 1/06/11  Indian Rupee HSBC Buy 1/06/11  Japanese Yen HSBC Sell 1/06/11  ) Malaysian Ringgit HSBC Buy 1/06/11  Norwegian Krone DBAB Buy EUR 1/06/11  Chilean Peso MLCO Buy 1/07/11  ) Chilean Peso DBAB Buy 1/07/11  ) Japanese Yen BZWS Sell 1/07/11  ) Japanese Yen CITI Sell 1/07/11  ) Japanese Yen UBSW Sell 1/07/11  ) New Israeli Shekel DBAB Buy 1/07/11  ) Chilean Peso DBAB Buy 1/10/11  ) Euro UBSW Sell 1/11/11  Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Japanese Yen HSBC Sell 1/11/11  ) Japanese Yen DBAB Sell 1/11/11  ) Euro BZWS Sell 1/12/11  Japanese Yen HSBC Sell 1/13/11  ) Philippine Peso JPHQ Buy 1/13/11  ) Japanese Yen BZWS Sell 1/14/11  ) Japanese Yen UBSW Sell 1/14/11  Philippine Peso HSBC Buy 1/14/11  ) Chinese Yuan HSBC Buy 1/18/11  ) Japanese Yen HSBC Sell 1/18/11  New Zealand Dollar DBAB Sell 1/18/11  New Zealand Dollar HSBC Sell 1/18/11  Philippine Peso HSBC Buy 1/18/11  ) Philippine Peso DBAB Buy 1/18/11  ) Philippine Peso JPHQ Buy 1/19/11  ) Philippine Peso DBAB Buy 1/19/11  ) Brazilian Real DBAB Buy JPY 1/26/11  Euro BZWS Sell 1/26/11  Japanese Yen UBSW Sell 1/26/11  Japanese Yen BZWS Sell 1/26/11  Japanese Yen DBAB Sell 1/26/11  Brazilian Real HSBC Buy JPY 1/27/11  Euro CITI Sell 1/27/11  Japanese Yen HSBC Sell 1/27/11  Chilean Peso JPHQ Buy 1/28/11  ) Euro BZWS Sell 1/28/11  New Zealand Dollar DBAB Sell 1/28/11  New Zealand Dollar UBSW Sell 1/28/11  Norwegian Krone UBSW Buy EUR 1/28/11  Swedish Krona DBAB Buy EUR 1/28/11  Swedish Krona UBSW Buy EUR 1/28/11  Chilean Peso JPHQ Buy 1/31/11  ) Chilean Peso DBAB Buy 1/31/11  ) Euro UBSW Sell 1/31/11  Euro DBAB Sell 1/31/11  Euro BZWS Sell 1/31/11  Chilean Peso DBAB Buy 2/02/11  ) Chilean Peso MLCO Buy 2/02/11  ) Brazilian Real HSBC Buy 2/03/11  Chilean Peso DBAB Buy 2/03/11  ) Brazilian Real DBAB Buy 2/04/11  Euro DBAB Sell 2/04/11  Indian Rupee HSBC Buy 2/04/11  ) Indian Rupee JPHQ Buy 2/04/11  ) Chilean Peso DBAB Buy 2/07/11  ) Indian Rupee HSBC Buy 2/07/11  ) Australian Dollar UBSW Buy 2/08/11  ) Australian Dollar MSCO Buy 2/08/11  ) Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Chilean Peso DBAB Buy 2/08/11  Chilean Peso BZWS Buy 2/08/11  Chilean Peso JPHQ Buy 2/08/11  Indian Rupee HSBC Buy 2/08/11  ) Norwegian Krone UBSW Buy EUR 2/08/11  Australian Dollar DBAB Buy JPY 2/09/11  Australian Dollar CITI Buy JPY 2/09/11  Australian Dollar BZWS Buy JPY 2/09/11  Chilean Peso MLCO Buy 2/09/11  Chilean Peso BZWS Buy 2/09/11  Euro DBAB Sell 2/09/11  Norwegian Krone DBAB Buy EUR 2/09/11  Norwegian Krone UBSW Buy EUR 2/09/11  Chilean Peso DBAB Buy 2/10/11  Chilean Peso MLCO Buy 2/10/11  Euro BZWS Sell 2/10/11  Japanese Yen MSCO Sell 2/10/11  South Korean Won HSBC Buy JPY 2/10/11  Chilean Peso BZWS Buy 2/11/11  Euro UBSW Sell 2/11/11  Chilean Peso DBAB Buy 2/14/11  ) Euro DBAB Sell 2/14/11  South Korean Won HSBC Buy 2/14/11  ) South Korean Won DBAB Buy JPY 2/14/11  ) South Korean Won JPHQ Buy JPY 2/14/11  ) Chilean Peso MSCO Buy 2/16/11  ) Euro JPHQ Sell 2/16/11  Euro UBSW Sell 2/16/11  South Korean Won JPHQ Buy JPY 2/16/11  ) Chilean Peso JPHQ Buy 2/18/11  ) Chilean Peso DBAB Buy 2/18/11  ) Chilean Peso MSCO Buy 2/22/11  ) Chilean Peso JPHQ Buy 2/22/11  ) Chilean Peso DBAB Buy 2/22/11  ) Japanese Yen HSBK Sell 2/22/11  Japanese Yen JPHQ Sell 2/22/11  Philippine Peso DBAB Buy 2/22/11  Philippine Peso HSBK Buy 2/22/11  Chilean Peso MLCO Buy 2/23/11  ) Indian Rupee HSBK Buy 2/23/11  ) Chilean Peso MSCO Buy 2/24/11  ) Chilean Peso MSCO Buy 2/25/11  ) Chilean Peso DBAB Buy 2/25/11  ) Chilean Peso JPHQ Buy 2/28/11  ) Chilean Peso MSCO Buy 3/01/11  ) Chilean Peso MLCO Buy 3/01/11  ) Japanese Yen JPHQ Sell 3/01/11  Japanese Yen HSBK Sell 3/01/11  Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Japanese Yen UBSW Sell 3/01/11  Chilean Peso DBAB Buy 3/02/11  ) Euro BOFA Sell 3/07/11  Euro UBSW Sell 3/07/11  Japanese Yen MSCO Sell 3/07/11  Euro HSBK Sell 3/08/11  Chilean Peso MSCO Buy 3/15/11  ) Euro DBAB Sell 3/16/11  Euro UBSW Sell 3/16/11  Euro DBAB Sell 3/17/11  Chilean Peso JPHQ Buy 3/21/11  ) Euro DBAB Sell 3/21/11  Swedish Krona BZWS Buy EUR 3/21/11  Euro DBAB Sell 3/22/11  Japanese Yen BOFA Sell 3/22/11  Malaysian Ringgit HSBK Buy 3/22/11  Indian Rupee JPHQ Buy 3/29/11  ) Indian Rupee DBAB Buy 3/29/11  ) New Israeli Shekel MSCO Buy 3/29/11  ) Indian Rupee JPHQ Buy 3/30/11  ) Indian Rupee BOFA Buy 3/30/11  ) Norwegian Krone UBSW Buy EUR 3/30/11  Norwegian Krone MSCO Buy EUR 3/30/11  New Israeli Shekel MSCO Buy 3/31/11  ) Norwegian Krone DBAB Buy EUR 3/31/11  Poland Zloty DBAB Buy EUR 3/31/11  ) Brazilian Real DBAB Buy 4/05/11 34  Norwegian Krone DBAB Buy EUR 4/06/11  Euro DBAB Sell 4/07/11  Euro HSBK Sell 4/07/11  Euro UBSW Sell 4/07/11  Indian Rupee DBAB Buy 4/11/11  ) Indian Rupee JPHQ Buy 4/12/11  ) Indian Rupee DBAB Buy 4/12/11  ) Norwegian Krone MSCO Buy EUR 4/12/11  ) Philippine Peso DBAB Buy 4/12/11  ) Euro UBSW Sell 4/13/11  Indian Rupee JPHQ Buy 4/13/11  ) Euro HSBK Sell 4/14/11  Euro DBAB Sell 4/15/11  Indian Rupee JPHQ Buy 4/15/11  ) Indian Rupee JPHQ Buy 4/19/11  ) Indian Rupee DBAB Buy 4/19/11  ) Japanese Yen UBSW Sell 4/20/11  ) Japanese Yen CITI Sell 4/20/11  ) Euro DBAB Sell 4/21/11  Chilean Peso MSCO Buy 4/25/11  ) Brazilian Real DBAB Buy 4/26/11  ) Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amounta Date Appreciation Depreciation Euro UBSW Sell 4/26/11  Indian Rupee DBAB Buy 4/26/11  ) Chilean Peso JPHQ Buy 4/27/11  ) Indian Rupee JPHQ Buy 4/27/11  ) Chilean Peso CITI Buy 4/28/11  ) Indian Rupee JPHQ Buy 4/28/11  ) Norwegian Krone DBAB Buy EUR 4/28/11  ) Poland Zloty BZWS Buy EUR 4/28/11  ) Indian Rupee DBAB Buy 4/29/11  ) Indian Rupee JPHQ Buy 4/29/11  ) Norwegian Krone MSCO Buy EUR 4/29/11  ) Euro DBAB Sell 5/09/11  Chilean Peso DBAB Buy 5/10/11  ) Euro DBAB Sell 5/10/11  Japanese Yen DBAB Sell 5/10/11  Japanese Yen UBSW Sell 5/10/11  Japanese Yen CITI Sell 5/10/11  Euro DBAB Sell 5/11/11  Euro DBAB Sell 5/20/11  ) Euro DBAB Sell 5/23/11  Poland Zloty MSCO Buy EUR 5/24/11  Indian Rupee DBAB Buy 6/01/11 22  Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a ln U.S. dollars unless otherwise indicated. Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) At May31, 2010, the Fund had the following interest rate swap contracts outstanding. See Note 3. Pay/Receive Fixed Notional Expiration Unrealized Unrealized Counterparty Floating Rate Rate Floating Rate Amounta Date Appreciation Depreciation CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/11/19 $ $  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/14/19  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/15/19  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/16/19  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/18/19  JPHQ Pay % MXN Interbank Equilibrium Interest Rate MXN 1/22/19  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/22/19  JPHQ Pay % MXN Interbank Equilibrium Interest Rate MXN 11/23/28  JPHQ Pay % MXN Interbank Equilibrium Interest Rate MXN 1/09/29  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 2/02/29 Unrealized appreciation (depreciation)  Net unrealized appreciation (depreciation) $ a ln U.S. Dollars unless otherwise indicated. At May31, 2010, the Fund had the following financial futures contracts outstanding. See Note 3. Description Type Number of Contracts Notional Amount Delivery Date Unrealized Appreciation Unrealized Depreciation U.S. Treasury 10 Year Note Short 1 $ 09/21/10 $  $ ) Templeton Income Trust Templeton Global Total Return Fund Statement of Investments, May31, 2010 (unaudited) (continued) ABBREVIATIONS Currency AUD Australian Dollar BRL Brazilian Real EGP Egyptian Pound EUR Euro GBP British Pound GHS Ghanaian Cedi IDR Indonesian Rupiah ILS New Israeli Shekel JPY Japanese Yen KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. BHAC Berkshire Hathaway Assurance Corp. GDP Gross Domestic Product FRN Floating Rate Note GO General Obligation ID Improvement District IDA Industrial Development Authority/Agency ISD Independent School District L/C Letter of Credit MTA Metropolitan Transit Authority NATL National Public Financial Guarantee Corp. PIK Payment-In-Kind USD Unified/Union School District Counterparty BOFA Bank of America N.A. BZWS Barclays Bank PLC CITI Citibank N.A. DBAB Deutsche Bank USA, N.A. FBCO Credit Suisse International HSBC HSBC Bank USA, N.A. HSBK HSBC Bank PLC JPHQ JP Morgan Chase N.A. MLCO Merrill Lynch Capital Services MSCO Morgan Stanley and Co. Inc. UBSW UBS AG Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) Principal Amount a Value Bonds 64.7% Argentina 0.7% b,c Government of Argentina, senior bond, FRN, 0.389%, 8/03/12 $ Australia 9.4% Government of Australia, TB123, 5.75%, 4/15/12 AUD New South Wales Treasury Corp., 6.00%, 5/01/12 AUD senior note, 5.50%, 3/01/17 AUD Queensland Treasury Corp., 11, 6.00%, 6/14/11 AUD 13, 6.00%, 8/14/13 AUD 17, 6.00%, 9/14/17 AUD d 144A, 7.125%, 9/18/17 NZD Western Australia Treasury Corp., 5.50%, 7/17/12 AUD Brazil 4.0% Nota Do Tesouro Nacional, 10.00%, 1/01/12 e BRL 10.00%, 1/01/17 e BRL f Index Linked, 6.00%, 5/15/13 e BRL f Index Linked, 6.00%, 5/15/15 e BRL Canada 0.0%g Province of Manitoba, 6.375%, 9/01/15 NZD Germany 0.9% KfW Bankengruppe, 4.66%, 1/05/12 NOK Landwirtschaftliche Rentenbank, senior note, 8.50%, 2/22/16 MXN Hungary 1.6% Government of Hungary, 3.50%, 7/18/16 EUR 4.375%, 7/04/17 EUR 5.75%, 6/11/18 EUR 6.25%, 1/29/20 senior note, 3.875%, 2/24/20 EUR Indonesia 4.9% Government of Indonesia, FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR40, 11.00%, 9/15/25 IDR FR42, 10.25%, 7/15/27 IDR FR43, 10.25%, 7/15/22 IDR FR44, 10.00%, 9/15/24 IDR FR46, 9.50%, 7/15/23 IDR FR47, 10.00%, 2/15/28 IDR FR49, 9.00%, 9/15/13 IDR FR52, 10.50%, 8/15/30 IDR d senior bond, 144A, 8.50%, 10/12/35 d senior bond, 144A, 7.75%, 1/17/38 d senior note, 144A, 11.625%, 3/04/19 Israel 1.1% Government of Israel, 2680, 7.00%, 4/29/11 ILS Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount a Value Lithuania 2.0% Government of Lithuania, d 144A, 6.75%, 1/15/15 $ d 144A, 7.375%, 2/11/20 h Reg S, 7.375%, 2/11/20 Malaysia 4.7% Government of Malaysia, senior bond, 3.644%, 8/25/10 MYR 3.756%, 4/28/11 MYR 3.833%, 9/28/11 MYR 2.711%, 2/14/12 MYR 3.718%, 6/15/12 MYR 3.814%, 2/15/17 MYR Mexico 2.5% Government of Mexico, MI10, 9.00%, 12/20/12 i MXN MI10, 8.00%, 12/19/13 i MXN M 10, 8.00%, 12/17/15 i MXN M 20, 8.00%, 12/07/23 i MXN M 20, 10.00%, 12/05/24 i MXN M 20, 7.50%, 6/03/27 i MXN M 30, 10.00%, 11/20/36 i MXN Norway 1.9% Government of Norway, 6.00%, 5/16/11 NOK Poland 5.5% Government of Poland, 4.25%, 5/24/11 PLN 4.75%, 4/25/12 PLN 5.25%, 4/25/13 PLN 5.00%, 10/24/13 PLN 5.75%, 4/25/14 PLN 6.25%, 10/24/15 PLN 5.75%, 9/23/22 PLN senior note, 6.375%, 7/15/19 j Strip, 1/25/12 PLN j Strip, 7/25/12 PLN Qatar 0.2% d Government of Qatar, senior note, 144A, 6.55%, 4/09/19 Russia 3.0% Government of Russia, d 144A, 7.50%, 3/31/30 h senior bond, Reg S, 7.50%, 3/31/30 South Africa 1.7% Government of South Africa, 5.25%, 5/16/13 EUR 4.50%, 4/05/16 EUR 6.875%, 5/27/19 5.50%, 3/09/20 senior note, 6.50%, 6/02/14 senior note, 5.875%, 5/30/22 Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount a Value South Korea 12.8% Korea Treasury Bond, 0400-1206, 4.00%, 6/10/12 KRW $ 0425-1212, 4.25%, 12/10/12 KRW 0475-1112, 4.75%, 12/10/11 KRW 0475-1203, 4.75%, 3/10/12 KRW 0500-1609, 5.00%, 9/10/16 KRW 0525-1209, 5.25%, 9/10/12 KRW 0525-1303, 5.25%, 3/10/13 KRW 0550-1106, 5.50%, 6/10/11 KRW 0575-1309, 5.75%, 9/10/13 KRW senior note, 7.125%, 4/16/19 Sri Lanka 0.9% Government of Sri Lanka, A, 12.00%, 7/15/11 LKR 8.50%, 1/15/13 LKR 13.50%, 2/01/13 LKR 11.25%, 7/15/14 LKR 11.00%, 8/01/15 LKR k Supranational 1.1% Corporacion Andina De Fomento, 8.125%, 6/04/19 European Investment Bank, senior note, 5.375%, 7/16/12 NOK Sweden 3.3% Government of Sweden, 5.25%, 3/15/11 SEK United Arab Emirates 0.2% d Emirate of Abu Dhabi, 144A, 6.75%, 4/08/19 Venezuela 1.7% Government of Venezuela, 10.75%, 9/19/13 h senior bond, Reg S, 5.375%, 8/07/10 Petroleos de Venezuela SA, senior bond, zero cpn., 7/10/11 Vietnam 0.6% d Government of Vietnam, 144A, 6.75%, 1/29/20 Total Bonds (Cost $56,314,180) Short Term Investments 31.1% Foreign Government and Agency Securities 8.7% Egypt 4.4% j Egypt Treasury Bill, 8/03/10  4/12/11 EGP 2/08/11 EGP Israel 3.2% j Israel Treasury Bill, 1/05/11 ILS 10/06/10  4/06/11 ILS Malaysia 1.1% j Malaysia Treasury Bill, 7/22/10  1/06/11 MYR Total Foreign Government and Agency Securities (Cost $7,934,782) Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Shares Money Market Funds (Cost $19,716,448) 22.4% United States 22.4% l Institutional Fiduciary Trust Money Market Portfolio, 0.00% $ Total Investments (Cost $83,965,410) 95.8% Other Assets, less Liabilities 4.2% Net Assets 100.0% $ a The principal amount is stated in U.S. dollars unless otherwise indicated. b The coupon rate shown represents the rate at period end. c The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. d Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May31, 2010, the aggregate value of these securities was $3,747,429, representing 4.25% of net assets. e Principal amount is stated in 1,000 Brazilian Real Units. f Redemption price at maturity is adjusted for inflation. g Rounds to less than 0.1% of net assets. h Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May31, 2010, the aggregate value of these securities was $2,378,261, representing 2.70% of net assets. i Principal amount is stated in 100 Mexican Peso Units. j The security is traded on a discount basis with no stated coupon rate. k A supranational organization is an entity formed by two or more central governments through international treaties. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Funds investment manager. The rate shown is the annualized seven-day yield at period end. Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) At May31, 2010, the fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Indian Rupee DBAB Sell 6/01/10 $  $ ) Indian Rupee DBAB Buy 6/01/10  New Zealand Dollar UBSW Buy 6/01/10  ) New Zealand Dollar DBAB Buy 6/01/10  ) New Zealand Dollar CITI Buy 6/01/10  ) New Zealand Dollar DBAB Sell 6/01/10  New Zealand Dollar CITI Sell 6/01/10  New Zealand Dollar UBSW Sell 6/01/10  Indian Rupee HSBC Buy 6/02/10 84  New Zealand Dollar BZWS Buy 6/02/10  ) New Zealand Dollar DBAB Buy 6/02/10  ) New Zealand Dollar BZWS Sell 6/02/10  New Zealand Dollar FBCO Sell 6/02/10  New Zealand Dollar DBAB Sell 6/02/10  Indian Rupee HSBC Buy 6/03/10  Indian Rupee HSBC Buy 6/04/10  Poland Zloty DBAB Buy EUR 6/04/10  Indian Rupee DBAB Buy 6/07/10  Poland Zloty DBAB Buy EUR 6/07/10  Indian Rupee HSBC Buy 6/08/10  Indian Rupee DBAB Buy 6/08/10  Poland Zloty CITI Buy EUR 6/08/10  Mexican Peso DBAB Sell 6/09/10  ) New Zealand Dollar BZWS Sell 6/09/10  Indian Rupee DBAB Buy 6/10/10  Indian Rupee HSBC Buy 6/11/10  Indian Rupee BZWS Buy 6/11/10  Indian Rupee DBAB Buy 6/16/10  Indian Rupee DBAB Buy 6/21/10  Indian Rupee JPHQ Buy 6/22/10  Swedish Krona CITI Buy EUR 6/22/10  Indian Rupee DBAB Buy 6/24/10  Indian Rupee HSBC Buy 6/25/10  Swedish Krona UBSW Buy EUR 6/28/10  Swedish Krona UBSW Buy EUR 6/29/10  Chilean Peso DBAB Buy 7/02/10  ) Indian Rupee DBAB Buy 7/06/10  Indian Rupee JPHQ Buy 7/09/10  Indian Rupee DBAB Buy 7/09/10  Malaysian Ringgit DBAB Buy 7/09/10  Indian Rupee DBAB Buy 7/12/10  Indian Rupee JPHQ Buy 7/12/10  Malaysian Ringgit DBAB Buy 7/12/10  Malaysian Ringgit JPHQ Buy 7/13/10  Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Malaysian Ringgit DBAB Buy 7/30/10  New Zealand Dollar DBAB Buy 7/30/10  ) New Zealand Dollar DBAB Sell 7/30/10  ) South Korean Won DBAB Buy 7/30/10  New Zealand Dollar DBAB Buy 8/03/10  ) New Zealand Dollar DBAB Sell 8/03/10  ) New Zealand Dollar BZWS Buy 8/03/10  ) New Zealand Dollar BZWS Sell 8/03/10  ) New Zealand Dollar DBAB Buy 8/04/10  ) New Zealand Dollar DBAB Sell 8/04/10  ) New Zealand Dollar BZWS Sell 8/04/10  ) New Zealand Dollar HSBC Sell 8/05/10  ) New Zealand Dollar CITI Sell 8/05/10  ) New Zealand Dollar DBAB Buy 8/05/10  ) New Zealand Dollar DBAB Sell 8/05/10  ) New Zealand Dollar CITI Sell 8/06/10  ) New Zealand Dollar FBCO Sell 8/06/10  ) New Zealand Dollar DBAB Buy 8/09/10  ) New Zealand Dollar FBCO Sell 8/09/10  ) New Zealand Dollar CITI Sell 8/09/10  ) New Zealand Dollar DBAB Sell 8/09/10  ) New Zealand Dollar FBCO Sell 8/11/10  ) New Zealand Dollar DBAB Sell 8/12/10  ) New Zealand Dollar DBAB Buy 8/12/10  ) New Zealand Dollar DBAB Sell 8/13/10  ) New Zealand Dollar DBAB Sell 8/16/10  ) Brazilian Real DBAB Buy JPY 8/17/10  Japanese Yen UBSW Sell 8/17/10  ) New Israeli Shekel CITI Buy 8/17/10  ) Brazilian Real DBAB Buy JPY 8/18/10  Japanese Yen JPHQ Sell 8/18/10  ) Brazilian Real DBAB Buy JPY 8/19/10  Japanese Yen HSBC Sell 8/19/10  ) New Israeli Shekel CITI Buy 8/19/10  ) New Israeli Shekel DBAB Buy 8/19/10  ) Euro UBSW Sell 8/20/10  Japanese Yen DBAB Sell 8/20/10  ) Japanese Yen BZWS Sell 8/20/10  ) New Israeli Shekel CITI Buy 8/20/10  ) Euro UBSW Sell 8/23/10  Japanese Yen CITI Sell 8/23/10  ) Japanese Yen FBCO Sell 8/23/10  ) New Israeli Shekel CITI Buy 8/23/10  ) Japanese Yen JPHQ Sell 8/24/10  ) Japanese Yen BZWS Sell 8/24/10  ) New Zealand Dollar FBCO Sell 8/24/10  ) Japanese Yen DBAB Sell 8/25/10  ) New Zealand Dollar DBAB Buy 8/27/10  ) Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation New Zealand Dollar DBAB Sell 8/27/10  ) Swedish Krona DBAB Buy EUR 8/30/10  Brazilian Real DBAB Buy JPY 8/31/10  Japanese Yen JPHQ Sell 9/01/10  ) Brazilian Real DBAB Buy JPY 9/02/10  Japanese Yen HSBC Sell 9/02/10  ) Euro BZWS Sell 9/07/10  Japanese Yen HSBC Sell 9/09/10  ) Japanese Yen HSBC Sell 9/10/10  ) Japanese Yen DBAB Sell 9/10/10  ) Japanese Yen UBSW Sell 9/13/10  ) Brazilian Real DBAB Buy JPY 9/15/10  Japanese Yen HSBC Sell 9/15/10 16  Japanese Yen BZWS Sell 9/15/10  Japanese Yen UBSW Sell 9/15/10  Japanese Yen HSBC Sell 9/16/10  Japanese Yen DBAB Sell 9/16/10  Euro BZWS Sell 9/20/10  Japanese Yen JPHQ Sell 9/21/10  Japanese Yen HSBC Sell 9/21/10  Euro UBSW Sell 9/23/10  Euro JPHQ Sell 9/24/10  Indian Rupee HSBC Buy 9/24/10  Indian Rupee DBAB Buy 9/24/10  Japanese Yen JPHQ Sell 9/24/10  Swedish Krona UBSW Buy EUR 9/24/10  Indian Rupee JPHQ Buy 9/27/10  Indian Rupee DBAB Buy 9/27/10  Japanese Yen JPHQ Sell 9/27/10  Malaysian Ringgit JPHQ Buy 9/27/10  Swedish Krona UBSW Buy EUR 9/27/10  Japanese Yen JPHQ Sell 9/28/10  Swedish Krona DBAB Buy EUR 9/28/10  Indian Rupee DBAB Buy 9/29/10  Indian Rupee JPHQ Buy 9/29/10  Japanese Yen JPHQ Sell 9/29/10  Euro UBSW Sell 10/04/10  Euro DBAB Sell 10/04/10  Philippine Peso HSBC Buy 10/04/10  Philippine Peso DBAB Buy 10/04/10  Philippine Peso HSBC Buy 10/05/10  Philippine Peso DBAB Buy 10/05/10  Euro UBSW Sell 10/06/10  Philippine Peso JPHQ Buy 10/06/10  Philippine Peso DBAB Buy 10/07/10  Euro UBSW Sell 10/08/10  Philippine Peso DBAB Buy 10/08/10  Philippine Peso HSBC Buy 10/08/10  Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Philippine Peso JPHQ Buy 10/08/10  Philippine Peso CITI Buy 10/08/10  Malaysian Ringgit DBAB Buy 10/12/10  Philippine Peso DBAB Buy 10/12/10 95  Malaysian Ringgit DBAB Buy 10/13/10  Philippine Peso JPHQ Buy 10/13/10  ) Philippine Peso JPHQ Buy 10/13/10  Philippine Peso HSBC Buy 10/13/10  Chinese Yuan HSBC Buy EUR 10/15/10  Philippine Peso JPHQ Buy 10/15/10  (2 ) Chinese Yuan HSBC Buy EUR 10/18/10  Philippine Peso JPHQ Buy 10/18/10  ) Chinese Yuan HSBC Buy EUR 10/19/10  Philippine Peso DBAB Buy 10/19/10 76  Chinese Yuan HSBC Buy 10/21/10  ) Philippine Peso JPHQ Buy 10/21/10  Philippine Peso DBAB Buy 10/21/10  Chinese Yuan HSBC Buy 10/25/10  ) Philippine Peso HSBC Buy 10/25/10  Philippine Peso DBAB Buy 10/25/10  Philippine Peso JPHQ Buy 10/25/10  Chinese Yuan HSBC Buy 10/26/10  ) Euro BZWS Sell 10/26/10  Euro DBAB Sell 10/26/10  Indian Rupee HSBC Buy 10/26/10  Indian Rupee DBAB Buy 10/26/10  Philippine Peso HSBC Buy 10/26/10  Chinese Yuan HSBC Buy 10/27/10  ) Euro UBSW Sell 10/27/10  Indian Rupee HSBC Buy 10/27/10  Philippine Peso DBAB Buy 10/28/10  Euro DBAB Sell 11/02/10  Euro DBAB Sell 11/03/10  Euro DBAB Sell 11/05/10  Japanese Yen CITI Sell 11/08/10  Japanese Yen BZWS Sell 11/10/10  Japanese Yen UBSW Sell 11/12/10  Japanese Yen BZWS Sell 11/12/10  Japanese Yen DBAB Sell 11/15/10  Japanese Yen JPHQ Sell 11/16/10  Japanese Yen BZWS Sell 11/16/10  Japanese Yen HSBC Sell 11/17/10  Japanese Yen UBSW Sell 11/17/10  Japanese Yen BZWS Sell 11/17/10  Chinese Yuan JPHQ Buy 11/18/10  ) Euro UBSW Sell 11/18/10  Euro DBAB Sell 11/18/10  Japanese Yen BZWS Sell 11/18/10  Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Malaysian Ringgit JPHQ Buy 11/18/10  Malaysian Ringgit DBAB Buy 11/18/10  Euro DBAB Sell 11/29/10  Japanese Yen BZWS Sell 11/29/10  Japanese Yen CITI Sell 11/29/10  Japanese Yen BOFA Sell 11/29/10  Norwegian Krone UBSW Buy EUR 11/29/10  Swedish Krona BZWS Buy EUR 11/30/10  Japanese Yen DBAB Sell 12/01/10  Norwegian Krone UBSW Buy EUR 12/01/10  Mexican Peso CITI Sell 12/02/10  ) Chilean Peso DBAB Buy 12/06/10  ) Chilean Peso MLCO Buy 12/06/10  ) Chinese Yuan HSBC Buy 12/06/10  ) Chinese Yuan HSBC Buy EUR 12/06/10  Malaysian Ringgit JPHQ Buy 12/06/10  Chilean Peso MLCO Buy 12/07/10  ) Euro UBSW Sell 12/07/10  Chinese Yuan JPHQ Buy 12/13/10  ) Chinese Yuan HSBC Buy 12/14/10  ) Chinese Yuan HSBC Buy 12/15/10  ) Malaysian Ringgit JPHQ Buy 12/16/10  Malaysian Ringgit JPHQ Buy 12/17/10  Malaysian Ringgit JPHQ Buy 12/21/10  Malaysian Ringgit HSBC Buy 12/23/10  Japanese Yen CITI Sell 12/28/10  ) Japanese Yen JPHQ Sell 12/28/10  ) Japanese Yen BZWS Sell 12/28/10  ) Malaysian Ringgit HSBC Buy 12/28/10  Chilean Peso DBAB Buy 1/04/11  ) Euro DBAB Sell 1/04/11  Indian Rupee JPHQ Buy 1/04/11  Norwegian Krone DBAB Buy EUR 1/04/11  Philippine Peso JPHQ Buy 1/04/11  ) Poland Zloty DBAB Buy EUR 1/04/11  Swedish Krona DBAB Buy EUR 1/04/11  Chilean Peso MLCO Buy 1/07/11  ) Chilean Peso DBAB Buy 1/07/11  ) Japanese Yen BZWS Sell 1/07/11  ) Japanese Yen CITI Sell 1/07/11  ) Japanese Yen UBSW Sell 1/07/11  ) Malaysian Ringgit DBAB Buy 1/07/11  Chilean Peso DBAB Buy 1/10/11  ) Euro UBSW Sell 1/11/11  Euro DBAB Sell 1/11/11  Japanese Yen HSBC Sell 1/11/11  ) Japanese Yen DBAB Sell 1/11/11  ) Euro UBSW Sell 1/13/11  Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Euro CITI Sell 1/13/11  Euro JPHQ Sell 1/13/11 4, 825  Japanese Yen HSBC Sell 1/13/11  ) Philippine Peso JPHQ Buy 1/13/11  ) Euro BZWS Sell 1/14/11  Japanese Yen BZWS Sell 1/14/11  ) Japanese Yen UBSW Sell 1/14/11  Philippine Peso HSBC Buy 1/14/11  ) Euro DBAB Sell 1/18/11  Philippine Peso HSBC Buy 1/18/11  ) Philippine Peso DBAB Buy 1/18/11  ) Euro CITI Sell 1/19/11  Euro BZWS Sell 1/19/11  Philippine Peso JPHQ Buy 1/19/11  ) Philippine Peso DBAB Buy 1/19/11  ) Euro DBAB Sell 1/25/11  Euro UBSW Sell 1/25/11  Brazilian Real DBAB Buy JPY 1/26/11  Japanese Yen BZWS Sell 1/26/11  Japanese Yen UBSW Sell 1/26/11  Japanese Yen DBAB Sell 1/26/11  Brazilian Real HSBC Buy JPY 1/27/11  Euro CITI Sell 1/27/11  Japanese Yen HSBC Sell 1/27/11  Chilean Peso JPHQ Buy 1/28/11  ) Euro BZWS Sell 1/28/11  New Zealand Dollar DBAB Sell 1/28/11  New Zealand Dollar UBSW Sell 1/28/11  Norwegian Krone UBSW Buy EUR 1/28/11  Swedish Krona UBSW Buy EUR 1/28/11  Chilean Peso JPHQ Buy 1/31/11  ) Chilean Peso DBAB Buy 1/31/11  ) Euro UBSW Sell 1/31/11  Euro DBAB Sell 1/31/11  Euro BZWS Sell 1/31/11  Chilean Peso DBAB Buy 2/02/11  ) Chilean Peso MLCO Buy 2/02/11  ) Brazilian Real HSBC Buy 2/03/11  Chilean Peso DBAB Buy 2/03/11  ) Brazilian Real DBAB Buy 2/04/11  Euro DBAB Sell 2/04/11  New Zealand Dollar DBAB Sell 2/04/11  Chilean Peso DBAB Buy 2/07/11  ) Australian Dollar UBSW Buy 2/08/11  ) Australian Dollar MSCO Buy 2/08/11  ) Chilean Peso DBAB Buy 2/08/11  Chilean Peso BZWS Buy 2/08/11  Chilean Peso JPHQ Buy 2/08/11  Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Euro UBSW Sell 2/08/11  Euro CITI Sell 2/08/11 28, 099  Norwegian Krone UBSW Buy EUR 2/08/11  Australian Dollar DBAB Buy JPY 2/09/11  Australian Dollar CITI Buy JPY 2/09/11  Australian Dollar BZWS Buy JPY 2/09/11  Chilean Peso BZWS Buy 2/09/11  Chilean Peso MLCO Buy 2/09/11  Euro DBAB Sell 2/09/11  Euro HSBC Sell 2/09/11  Euro BZWS Sell 2/09/11  Norwegian Krone UBSW Buy EUR 2/09/11  Norwegian Krone DBAB Buy EUR 2/09/11  Chilean Peso MLCO Buy 2/10/11  Chilean Peso DBAB Buy 2/10/11  Euro DBAB Sell 2/10/11  Euro BZWS Sell 2/10/11  Japanese Yen MSCO Sell 2/10/11  South Korean Won HSBC Buy JPY 2/10/11  Chilean Peso BZWS Buy 2/11/11  Euro UBSW Sell 2/11/11  Chilean Peso DBAB Buy 2/14/11  ) Euro DBAB Sell 2/14/11  Malaysian Ringgit DBAB Buy 2/14/11  New Zealand Dollar HSBC Sell 2/14/11  South Korean Won HSBC Buy 2/14/11  ) South Korean Won DBAB Buy JPY 2/14/11  ) South Korean Won JPHQ Buy JPY 2/14/11  ) Chilean Peso MSCO Buy 2/16/11  ) Euro JPHQ Sell 2/16/11  Euro UBSW Sell 2/16/11  South Korean Won JPHQ Buy JPY 2/16/11  ) Malaysian Ringgit HSBC Buy 2/17/11  Chilean Peso JPHQ Buy 2/18/11  ) Chilean Peso DBAB Buy 2/18/11  ) Euro DBAB Sell 2/18/11  Euro UBSW Sell 2/18/11  Chilean Peso MSCO Buy 2/22/11  ) Chilean Peso JPHQ Buy 2/22/11  ) Chilean Peso DBAB Buy 2/22/11  ) Japanese Yen HSBK Sell 2/22/11  Japanese Yen JPHQ Sell 2/22/11  Chilean Peso MLCO Buy 2/23/11  ) Chilean Peso MSCO Buy 2/24/11  ) Chilean Peso MSCO Buy 2/25/11  ) Chilean Peso DBAB Buy 2/25/11  ) Malaysian Ringgit JPHQ Buy 2/25/11  Chilean Peso JPHQ Buy 2/28/11  ) Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Chilean Peso MSCO Buy 3/01/11  ) Chilean Peso MLCO Buy 3/01/11  ) Japanese Yen HSBK Sell 3/01/11  Japanese Yen JPHQ Sell 3/01/11  Japanese Yen UBSW Sell 3/01/11  Chilean Peso DBAB Buy 3/02/11  ) Euro UBSW Sell 3/07/11  Euro BOFA Sell 3/07/11  Euro HSBK Sell 3/08/11  Chilean Peso DBAB Buy 3/10/11  ) Chilean Peso MSCO Buy 3/15/11  ) Euro DBAB Sell 3/16/11  Indian Rupee JPHQ Buy 3/16/11  ) Euro DBAB Sell 3/17/11  Japanese Yen UBSW Sell 3/18/11  Japanese Yen CITI Sell 3/18/11  Japanese Yen MSCO Sell 3/18/11  Chilean Peso JPHQ Buy 3/21/11  ) Euro DBAB Sell 3/21/11  Euro DBAB Sell 3/22/11  Japanese Yen BOFA Sell 3/22/11  New Israeli Shekel MSCO Buy 3/29/11  ) New Israeli Shekel MSCO Buy 3/31/11  ) Euro DBAB Sell 4/07/11  Euro HSBK Sell 4/07/11  Euro UBSW Sell 4/07/11  Indian Rupee DBAB Buy 4/11/11  ) Indian Rupee DBAB Buy 4/12/11  ) Euro UBSW Sell 4/13/11  Indian Rupee JPHQ Buy 4/13/11  ) Euro HSBK Sell 4/14/11  Indian Rupee JPHQ Buy 4/15/11  ) Indian Rupee JPHQ Buy 4/19/11  ) Indian Rupee DBAB Buy 4/19/11  ) Malaysian Ringgit JPHQ Buy 4/19/11  ) Japanese Yen UBSW Sell 4/20/11  ) Japanese Yen CITI Sell 4/20/11  ) Malaysian Ringgit JPHQ Buy 4/22/11  ) Chilean Peso MSCO Buy 4/25/11  ) Euro UBSW Sell 4/26/11  Indian Rupee DBAB Buy 4/26/11  ) Chilean Peso JPHQ Buy 4/27/11  ) Indian Rupee JPHQ Buy 4/27/11  ) Chilean Peso CITI Buy 4/28/11  ) Indian Rupee JPHQ Buy 4/28/11  ) Indian Rupee JPHQ Buy 4/29/11  ) Peruvian Nuevo Sol DBAB Buy 4/29/11  ) Peruvian Nuevo Sol DBAB Buy 5/06/11  ) Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Currency Counterparty Type Quanity amount date Appreciation Depreciation Chilean Peso DBAB Buy 5/10/11  ) Japanese Yen UBSW Sell 5/10/11  Japanese Yen DBAB Sell 5/10/11  Japanese Yen CITI Sell 5/10/11  Indian Rupee DBAB Buy 6/01/11 53  Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ At May31, 2010, the Fund had the following interest rate swap contracts outstanding. See Note 1(d). Pay/Receive Fixed Floating Notional Expiration Unrealized Unrealized Counterparty Floating Rate Rate Rate Amounta Date Appreciation Depreciation CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/18/19 $  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 1/22/19  CITI Pay % MXN Interbank Equilibrium Interest Rate MXN 9/9/19  Unrealized appreciation (depreciation)  Net unrealized appreciation (depreciation) $ a In U.S. dollars unless otherwise indicated. At May31, 2010, the Fund had the following financial futures contracts outstanding. See Note 3. Number of Notional Delivery Unrealized Unrealized Description Type Contracts Amount Date Appreciation Depreciation U.S. Treasury 10 Year Note Short 1 $ 09/21/10 $  $ ) Templeton Income Trust Templeton International Bond Fund Statement of Investments, May31, 2010 (unaudited) (continued) ABBREVIATIONS Currency AUD Australian Dollar BRL Brazilian Real EGP Egyptian Pound EUR Euro IDR Indonesian Rupiah ILS New Israeli Shekel KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona Selected Portfolio FRN Floating Rate Note Counterparty BOFA Bank of America N.A. BZWS Barclays Bank PLC CITI Citibank N.A. DBAB Deutsche Bank USA, N.A. FBCO Credit Suisse International HSBC HSBC Bank USA, N.A. HSBK HSBC Bank PLC JPHQ JP Morgan Chase N.A. MLCO Merrill Lynch Capital Services MSCO Morgan Stanley and Co. Inc. UBSW UBS AG Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of three funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity and other securities listed on a securities exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities and listed securities for which there is no reported sale are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities may be valued utilizing a market-based approached in which the fundamental characteristics or relationships to similar securities are used to determine the fair value of the security held. Additionally, for certain equity securities, the Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as credit risk, yield spreads, benchmark quotes and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Corporate debt securities, municipal, and government securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as option-adjusted spreads, credit risk and spreads, benchmark yield curves, coupon rates, maturity and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Senior secured corporate loans with floating or variable interest rates generally trade in the over-the-counter market rather than on a securities exchange. The Funds may utilize independent pricing services, quotations from loan dealers and other financial institutions, and information with respect to bond and note transactions, to assist in determining a current market value for each security. The Funds pricing services use independent market quotations from loan dealers or financial institutions and may incorporate valuation methodologies that consider multiple bond characteristics such as dealer quotes, issuer type, coupon, maturity, weighted average maturity, interest rate spreads and yield curves, cash flow and credit risk/quality analysis, to determine current value. The Funds have procedures to determine the fair value of investments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach, which may use prices of recent transactions, various market multiples, book values, and other relevant information for the investment, related assets or liabilities or other comparable assets or liabilities to determine the fair value of the investment. In developing this fair value, the Funds may also give consideration to an income-based approach valuation, which considers anticipated future cash flows of the investment and converts those amounts into a net present value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had a ready market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign security held by the Funds. As a result, variances may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these discrepancies, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Investments in open-end mutual funds are valued at the closing net asset value. Derivative financial instruments (derivatives)may trade on a securities exchange or in the over-the-counter market. In instances where sufficient market activity exists, the Funds pricing services use a market-based approach to determine fair value. In other instance, the pricing services use an income-based approach which considers inputs such as anticipated future cash flows, discount rates, benchmark yield and swap curves and other unique security features to determine the net present value of the contract. The Funds net benefit or obligation under the contract, as measured by the fair market value of the contract, is included in net assets. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Funds may invest in derivative financial instruments (derivatives)in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and the potential for market movements. The Funds generally enter into financial futures contracts in order to manage interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell a security for a specific price on a future date. Required initial margin deposits of cash or securities are pledged or received by the Fund. Subsequent payments, known as variation margin, are made or received by the Fund, depending on fluctuations in the value of the underlying security. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. The Funds generally enter into forward exchange contracts in order to hedge against fluctuations in foreign exchange rates or to gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. The Funds generally enter into interest rate swap contracts in order to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the Funds investment objectives. 4. INCOME TAXES At May31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Templeton Templeton Templeton Global Bond Global Total Return International Bond Fund Fund Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2010, in valuing the Funds assets and liabilities carried at fair value: Level 1 Level 2 Level 3 Total Templeton Global Bond Fund Assets: Investments in Securities: Bondsa $  $ $  $ Municipal Bonds   Short Term Investments  Total Investments in Securities $ $ $  $ Swaps   Forward Exchange Contracts   Liabilities: Forward Exchange Contracts   Financial Futures Contracts   Templeton Global Total Return Fund Assets: Investments in Securities: Equity Investments:b United States $ $ $  c Bondsa   Municipal Bonds   Senior Floating Rate Interests  Short Term Investments  Total Investments in Securities $ Swaps   Forward Exchange Contracts   Liabilities: Swaps     Forward Exchange Contracts   Financial Futures Contracts   Templeton International Bond Fund Assets: Investments in Securities Bondsa $  $ $  $ Short Term Investments Total Investments in Securities $ $ $  $ Swaps   Forward Exchange Contracts   Liabilities: Forward Exchange Contracts   Financial Futures Contracts   a For detailed industry descriptions, see the accompanying Statements of Investments. b Includes common and preferred stock. c Includes securities determined to have no value at May31, 2010. At May31, 2010 the reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining the Funds fair value, were as follows: Net Change in Unrealized Appreciation Balance Net Net Change in Balance (Depreciation) at Realized Unrealized Net Transfer at End on Assets Beginning Gain Appreciation Purchases In (Out of) of Held at Period of Period (Loss) (Depreciation) (Sales) Level 3 Period End Templeton Global Total Return Fund Assets Investments in Securities: Equity Investments United States $  $  $  $  $  $  a $  Senior Floating Rate Interests United States $  $  $ 3,953 $ 69,422 $  $ 73,375 $ 3,953 a Includes securities determined to have no value at May31, 2010. 6. NEW ACCOUNTING PRONOUNCEMENTS In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update (ASU)which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Funds believe the adoption of this ASU will not have a material impact on their financial statements. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the statements of investments and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Income Trust By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/
